     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 1 of 71 Page ID #:773



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. Bar No. 210309)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         Ronald Reagan Fed. Bldg. and U.S. Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3542
7         Facsimile: (714) 338-3561
          E-mail:    charles.e.pell2@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                  SOUTHERN DIVISION

13   UNITED STATES OF AMERICA,                No. SA CR 19-00016-JVS

14              Plaintiff,                    OBJECTIONS TO PRESENTENCE REPORT
                                              AND GOVERNMENT’S SENTENCING
15                    v.                      POSITION

16   DONGYUAN LI,                             Hearing Date: December 16, 2019
                                              Hearing Time: 9:00 a.m.
17              Defendant.                    Location:     Courtroom of the
                                                            Hon. James V. Selna
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Charles E. Pell,
23   hereby files its Objections to the Presentence Report (PSR) and the
24   government’s sentencing position.
25         This Objection and sentencing position is based upon the
26   attached memorandum of points and authorities, the files and records
27   ///
28   ///
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 2 of 71 Page ID #:774



1    in this case, the attached exhibits, and such further evidence and

2    argument as the Court may permit.

3     Dated: December 6, 2019              Respectfully submitted,

4                                          NICOLA T. HANNA
                                           United States Attorney
5
                                           BENJAMIN R. BARRON
6                                          Assistant United States Attorney
                                           Chief, Santa Ana Branch Office
7
                                                 /s/
8                                          CHARLES E. PELL
                                           Assistant United States Attorney
9                                          Santa Ana Branch Office

10                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 3 of 71 Page ID #:775



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant operated and managed a large international Chinese

4    birth tourism fraud scheme, for which she has pleaded guilty to

5    conspiracy to commit immigration fraud and one count of visa fraud.

6    As detailed below, defendant should be sentenced to 33 months’

7    imprisonment, which is the low end of the applicable Guidelines range

8    as calculated by the government.

9          In the written plea agreement, the parties agreed that the base

10   offense level is 11 under U.S.S.G. § 2L2.1(a), but left open other

11   specific offense characteristics and adjustments.           As summarized

12   immediately following and in depth within this memorandum, the

13   government believes that the following two additional Guidelines

14   adjustments apply: (1) nine-point adjustment under Section

15   2L2.1(b)(2)(C) for an offense involving 100 or more documents; and

16   (2) three-point adjustment under Section 3B1.1(b) for aggravating

17   role.   Because the PSR concluded otherwise, the government objects to

18   the PSR’s conclusions that this vast international immigration fraud

19   conspiracy, with hundreds of customers, involved only seven (7) visa

20   applications, and that defendant did not occupy any type of

21   management or supervisory role in the conspiracy.

22         First, as discussed in depth below, defendant was a manager or
23   supervisor of this extensive international immigration fraud scheme:

24              •     Decision-making authority: as detailed below,
25   defendant made many decisions regarding her fraudulent scheme, and

26   other scheme participants had to seek and obtain defendant’s approval

27   before taking actions in furtherance of the scheme.           Moreover,

28   defendant controlled the money (e.g., when and how much to wire from
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 4 of 71 Page ID #:776



1    China to the U.S. and whether to issue refunds), which further shows

2    the extent of her authority;

3               •     Nature of participation in the commission of the
4    offense: Defendant participated in multiple aspects of the fraudulent

5    scheme, from “soup to nuts,” including directing customers to

6    training on how to trick U.S. immigration and customs, controlling

7    the bank accounts (including those she had opened in nominee names),

8    renting the housing (including fraudulently using her mother’s

9    identity to do so), and obtaining visa extensions for customers who

10   needed them (also through fraud);

11              •     Claimed right to a larger share of the fruits of the
12   crime: Defendant had complete control over huge amounts of scheme

13   funds.   She controlled millions of dollars in scheme proceeds flowing

14   from China into U.S. bank accounts in her name or her mother’s name,

15   as well as she was the person to direct and approve wire transfers

16   and customer refunds, all while living in a house in Irvine that she

17   had bought with $2.1 million cash;

18              •     The nature and scope of the illegal activity:
19   Defendant’s immigration fraud scheme was large – both as to the

20   millions of dollars involved and hundreds of international birth

21   tourism customers, extensive – based upon its international

22   character, and egregious – as to the fraud from beginning to end.

23   Further, defendant’s fraudulent scheme involved multiple layers of

24   falsities, from the original fraudulent visa applications, to lies

25   during the visa interview at the U.S. consulate in China, to taking a

26   flight from China to Hawaii to LAX (instead of directly to LAX), to

27   lies to U.S. Customs, to sometimes obtaining a fraudulent visa

28   extension for a customer (a la Count 2), to defrauding the hospitals
                                           2
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 5 of 71 Page ID #:777



1    into obtaining the “indigent”/cash-pay rate reserved for those with

2    no means/insurance;

3               •     The degree of control and authority exercised over
4    others:

5                     o     Defendant’s own words made it clear that she

6                           exercised control over others and parts of the

7                           scheme, when she told the undercover agent: “I’m

8                           in charge”;

9                     o     Defendant rendered approvals for actions of other

10                          participants, including for refunds, which is

11                          something only a person with manager-level or

12                          supervisory authority (or higher) could do;

13                    o     Other scheme participants’ words also confirm

14                          defendant’s role and how those participants

15                          deferred to defendant, addressing defendant as

16                          “Manager Li”;

17                    o     Defendant directed her mother to open bank

18                          accounts and sign checks in her name, which

19                          defendant then used to pay rent and other

20                          expenses to operate the scheme, while attempting

21                          to conceal her own involvement.        Defendant’s use

22                          of such nominees is an additional indicium of her

23                          manager/supervisor role; and

24                    o     Defendant paid her employees in the U.S. in cash,

25                          which included paying $4,000/month to a lower

26                          level manager whom she supervised;

27   In short, as detailed below, the entire scheme would not operate

28   without defendant’s management and supervision.

                                           3
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 6 of 71 Page ID #:778



1          Second, as also detailed below, defendant’s scheme involved more
2    than 100 documents, which included:

3               •     Fraudulent U.S. visitor visas, which had been procured
4    by visa applications containing false information, and were used and

5    possessed in the scheme by the customers;

6               •     Visa applications submitted in China on behalf of
7    hundreds of customers, which had false statements as to purpose of

8    trip, duration of trip, and location where customer would be staying;

9               •     Customs and immigration forms completed by the
10   customers at U.S. ports of entry, listing the duration of the visit

11   and where the customers were purportedly going to stay during their

12   visit to the United States;

13              •     Visa extension applications submitted in the U.S.; and
14              •     Related documents such as customer flight itineraries,
15   and customers’ U.S.-born children’s birth certificates, U.S.

16   passports, and Social Security cards.

17         No party can reasonably dispute the size of defendant’s

18   fraudulent scheme and its large number of customers, nor could they,

19   based upon the number of apartments rented every month (as early as

20   September 2013, defendant was writing checks for more than

21   $30,000/month to pay for those apartments); defendant’s scheme

22   website boasted than it had already served more than 550 birth

23   tourism customers; during the search in March 2015, agents

24   encountered more than 20 of defendant’s Chinese birth tourism

25   customers; digital evidence (e.g., spreadsheet found on one of
26   defendant’s computers that listed 47 customers for just January to

27   July 2014); and millions of dollars transferred from China during the

28   years of the conspiracy, which didn’t even constitute the lion’s

                                           4
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 7 of 71 Page ID #:779



1    share of the proceeds – much of which remained in China.

2          Applying those offense characteristics, the government

3    calculates the applicable final Guidelines offense level as 20.             With
4    a Criminal History Category I, the applicable Guidelines sentencing

5    range is 33-41 months’ imprisonment, with a statutory maximum of 15

6    years.   A sentence at the low end of that Guideline range – 33

7    months’ imprisonment – is reasonable.         The applicable fine range is

8    $15,000 to $150,000.

9          As discussed in depth infra, multiple reasons justify said
10   recommended sentence.      First, even though defendant was a very rich

11   foreign Chinese national who had already previously defrauded the

12   U.S. as a birth tourism customer herself, defendant nonetheless

13   continued to defraud the U.S. government on a much grander scale by

14   operating an international immigration fraud scheme for almost two

15   years, until ultimately shut down by search warrants in March 2015.

16   Second, defendant’s fraudulent scheme was egregious.           Her scheme not

17   only involved lying to the U.S. government by submitting visa

18   applications with false information in order to trick the U.S.

19   government into issuing visas to Chinese foreign nationals to come to

20   the U.S., but defendant herself also personally coached customers how

21   to then lie to U.S. Customs.       Moreover, as part of the scheme,

22   defendant unlawfully used identification information of others to

23   rent and pay for the apartments she was using in the scheme.             Third,

24   defendant was a manager/supervisor of her international fraudulent

25   scheme who controlled millions of dollars generated by the scheme and

26   used to operate it, as well as directed other scheme participants,

27   including issuing approvals for scheme actions.          Not only did

28   defendant manage and supervise the main part of the scheme, and

                                           5
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 8 of 71 Page ID #:780



1    attempt to conceal her million-dollar international immigration fraud

2    – one of the largest in the history of the U.S. – but also, her

3    scheme victimized the hospitals and doctors that the customers used

4    by not paying the full charges, and physician and other medical

5    provider bills ended up in collection.

6           In this case, justice, as well as deterrence, mandates a

7    significant prison sentence.       Thus, the government recommends a

8    Guidelines sentence of 33 months’ imprisonment.

9    II.    PROCEDURAL HISTORY
10          On January 30, 2019, defendant was indicted for multiple federal

11   felonies for operating a Chinese birth tourism scheme.            (DE 1.)   The

12   Indictment against defendant charges her with: (1) conspiracy to

13   commit immigration fraud, wire fraud, international money laundering,

14   and aggravated identity theft (Count One); (2) visa fraud (Count 2);

15   (3) wire fraud (Counts 3-13); (4) international promotional money

16   laundering (Counts 14-22); (5) ID theft (Counts 23-25); and

17   (6) aggravated ID theft (Counts 26-28), for her operating a huge

18   international Chinese birth tourism scheme.          (Id.)
19          On May 29, 2019, the Ninth Circuit affirmed this Court’s

20   decision that had ordered defendant detained pending trial.             (DE 61.)

21          On September 17, 2019, pursuant to a written plea agreement (DE

22   65), defendant pleaded guilty to Counts One (conspiracy to commit

23   immigration fraud, in violation of 18 U.S.C. § 371) and Two (visa

24   fraud, in violation of 18 U.S.C. § 1546(a)) of the Indictment against

25   her.    (DE 72.)

26          Last week, on Monday, November 25, 2019, the Presentence Report

27   (PSR) issued.      (DE 92.)   Probation also recommended a sentence of 10

28   months’ imprisonment.       (DE 91.)

                                            6
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 9 of 71 Page ID #:781



1    III. STATEMENT OF FACTS
2          A.   Background on Chinese birth tourism
3          As detailed in the 2015 search warrant affidavits, for the past

4    several years, thousands of pregnant women from China have been

5    traveling to the United States using temporary visitor visas for the

6    sole purpose of giving birth in the United States so that their

7    children will enjoy the benefits of natural-born American citizens,

8    i.e., “birthright U.S. citizenship.”        (Exh.-1.)    According to a CNN-
9    Money article entitled “Why Chinese Moms want American babies,” a

10   “booming birth tourism industry has sprouted from coast to coast to

11   cater to growing interest -- in 2012, about 10,000 Chinese women gave

12   birth in the U.S., more than double the 4,200 in 2008, according to

13   Chinese state media.”      A 2015 law review article noted that one

14   source “estimates that, of the more than 300,000 children born to

15   foreign citizens in the United States every year, 40,000 are to birth

16   tourists—foreign individuals legally in the United States with a

17   travel visa.”    The reasons for wanting to give birth in the United

18   States include:

19         •    “Many of the families want an American kid because a
20              foreign passport could be the family's ticket out of China

21              if they grow weary of pollution or food safety scares;”

22         •    American “superior education resources” and “clean
23              environment;”

24         •    American “free public schools and low-interest loans;”               and
25         •    “The whole family may eventually get in on the act, since
26              parents may be able to piggyback on the child's citizenship

27              and apply for a green card when the child turns 21.”

28   In most cases, the birth tourism customers who come to from China to

                                           7
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 10 of 71 Page ID #:782



1    give birth in the United States are wealthy: “[t]he desire to leave

2    China is especially pronounced among the wealthy. Almost two-thirds

3    of Chinese with more than 10 million yuan ($1.6 million) in the bank

4    have emigrated, or are planning to, according to a Hurun report

5    released last year.”       Moreover, according to a 2015 New York Times

6    article entitled “Wary of Future, Professionals Leave China in Record

7    Numbers,” middle-class Chinese “don’t feel secure for their future

8    and especially for their children’s future” because “[t]hey don’t

9    think the political situation is stable.”          Perpetrators of birth

10   tourism schemes typically charge $20,000 to $50,000, which is a fee

11   the wealthy in China are able to pay.

12         B.    Underlying federal criminal investigations into Chinese
13               birth tourism operations in southern California
14         Defendant’s indictment was part of a large USAO investigation

15   with Homeland Security Investigations (HSI), IRS-Criminal

16   Investigation (IRS-CI), and Federal Bureau of Investigation (FBI)

17   into Chinese birth tourism operations in the Central District of

18   California.     The USAO initiated investigations in three areas

19   throughout the Central District: Orange County (primarily Irvine),

20   Los Angeles County (primarily Rowland Heights), and San Bernardino

21   County/Inland Empire (primarily Rancho Cucamonga).           After identifying

22   and targeting the largest operations, conducting international

23   undercover operations, and working with local law enforcement, agents

24   executed approximately 35 search warrants in March 2015 throughout

25   the District at apartments and houses being used to house the

26   pregnant Chinese nationals, as well as the residences and/or offices

27   of the operators.      That included approximately 10 searches at Orange

28   County apartments operated by defendant in her Chinese birth tourism

                                            8
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 11 of 71 Page ID #:783



1    scheme, as well as her residence.          During that five year

2    investigation, federal agents interviewed many witnesses, some of

3    whom have also testified under oath, and reviewed thousands of

4    documents, many in Chinese.

5          C.    Overview of defendant’s fraudulent Chinese birth tourism
6                scheme
7          Defendant, defendant’s husband Qiang Yan (Yan), Chao Chen

8    (Chen), and their employees and co-schemers in the U.S. and China

9    operated a multinational business primarily based in Orange County,

10   California, and the People’s Republic of China (PRC) that committed

11   visa fraud by housing pregnant foreign nationals in the United States

12   for the sole purpose of giving birth in the United States so their

13   children would obtain birthright U.S. citizenship, even though their

14   customers had procured U.S. visitor visas by fraud by misrepresenting

15   the true intention of their visits to the United States.             Defendant

16   and Chen’s business, Youwin, advertised on the internet, including on

17   its then-website www.yyusa.com.        Their business operated in the U.S.

18   and China, and offered the following services to pregnant Chinese

19   nationals: (1) fraudulently obtaining nonimmigrant visitor visas to

20   enter the U.S.; (2) training for the visa interview at the U.S.

21   consulate; (3) coaching for passing the U.S. Customs inspection at

22   the U.S. port of entry; (4) housing in apartments in Irvine for a

23   period of approximately three months or the duration of the pregnancy

24   and postnatal care; (5) transportation for restaurants, shopping, and

25   recreation; (6) transportation for prenatal visits and hospitals; and

26   (7) obtaining birth certificates, U.S. passports, and Social Security

27   cards for the birth tourism customers’ children born in the U.S.

28   Defendant charged fees ranging from $40,000 to $80,000 for the birth

                                            9
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 12 of 71 Page ID #:784



1    tourism services. Bank records show that in 2013, defendant received

2    approximately $1,500,000 and Chen $500,000 in wire transfers from

3    China, and in 2014, defendant received approximately $1,500,000 in

4    such transfers from China.

5          The following diagram created by the government roughly depicts

6    how defendant’s international immigration fraud scheme operated:

7

8

9

10

11

12

13

14

15

16

17

18
     (Exh.-5)
19
           In June 2016, defendant’s partner Chen pleaded guilty pre-
20
     indictment to visa fraud, marriage fraud, and tax fraud, and agreed
21
     to cooperate.     However, several months later, he fled to China
22
     pending sentencing (for which he has been separately charged). 1
23

24
          1 After federal agents executed search warrants in March 2015 at

25   various apartments where defendant was housing her birth tourism
     customers, and at defendant’s multi-million-dollar residence in
26   Irvine, a handful of defendant’s customers were designated as
     material witnesses and ordered to remain in the U.S. pending release
27   by the Court. While interviewing those various material witnesses,
     the government discovered that California attorney Ken Liang was for
28   a fee assisting some of them to flee the U.S., in violation of the

                                           10
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 13 of 71 Page ID #:785



1          During the search of her multi-million-dollar house in Irvine,

2    March 2015, agents interviewed defendant, and she made many

3    admissions regarding her involvement in the scheme, including that:

4    she herself first used birth tourism in 2013 to have U.S. born

5    children; she knew customers would fly in through Hawaii instead of

6    directly to LAX because it would be easier to get pass immigration

7    there; and she had advised customers to conceal their pregnancies or

8    they would not pass immigration or obtain a visa.

9          In addition, evidence obtained during the searches – including

10   WeChat 2 text and voice messages – is some of the most damning

11   evidence against defendant, including one text message where when

12   explaining the need for a new front person because Chen was gone,

13   defendant wrote to her husband Yan that their birth tourism operation

14   was illegal.     Other text and voice messages include defendant’s

15   coaching a customer to get through customs and talking about altering

16   documents for one of her customer’s visa extension application.

17         Defendant also directed and received millions of dollars in

18   international wire transfers from China to the United States, which

19   she then used to operate the scheme, so the Indictment charges her in

20

21   material witness Court Orders. In related case SA CR 15-00061-AG,
     Liang was convicted in late 2015, and in early 2016, sentenced to 21
22   months’ imprisonment.
23         2According to Wikipedia, WeChat (Chinese: 微信; literally:
     “micro-message”) is a Chinese multi-purpose messaging, social media
24   and mobile payment app developed by Tencent. It was first released in
     2011, and by 2018 it was one of the world’s largest standalone mobile
25   apps by monthly active users, with over 1 billion monthly active
     users (902 million daily active users). Described as one of the
26   world’s most powerful apps by Forbes, it is also known as China’s
     “app for everything” and a “super app” because of its wide range of
27   functions and platforms. In addition to China, it is also the most
     popular messaging app in Bhutan. WeChat has been accused of
28   censoring politically important topics in China, including human
     rights abuses.
                                     11
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 14 of 71 Page ID #:786



1    counts 14 to 22 with international (promotional) money laundering.

2          As detailed below, the evidence shows that defendant

3    managed/supervised her large international fraudulent Chinese birth

4    tourism operation, which involved more than 100 documents.

5          Thus, defendant should be sentenced to 33 months of imprisonment

6    – the low end of the applicable Guidelines, which will serve all of

7    the Section 3553(a) factors, including general deterrence.

8          D.    Facts defendant admitted in plea agreement and during her
9                change of plea hearing
10         In the plea agreement and during her change of plea hearing,

11   defendant admitted the following facts:

12         •     Beginning in or around 2013 through March 2015, defendant,
13   together with others, operated a birth tourism business in Irvine,

14   California, and the People’s Republic of China (PRC), called You Win

15   USA Vacation Services Corporation (You Win).          Generally, You Win

16   would assist pregnant foreign nationals (typically PRC nationals) to

17   travel to the United States and/or to remain in the United States to

18   give birth, so that their children would receive birthright U.S.

19   citizenship.

20         •     You Win’s pregnant customers would generally obtain
21   nonimmigrant visas from the U.S. government in order to come to the

22   United States and/or remain in the United States to give birth.

23               o     Some of You Win’s customers made false statements on

24   their visa applications and/or to U.S. immigration officials, and You

25   Win sometimes assisted its customers in doing so.           For example, You

26   Win sometimes instructed its birth tourism customers to apply for

27   their visas to come to the United States early in their pregnancy so

28   they would be able to conceal their pregnancy from U.S. officials.

                                           12
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 15 of 71 Page ID #:787



1                o     In addition, You Win assisted some of its customers in

2    preparing and/or submitting visa applications that You Win knew

3    contained false statements.

4                           For example, many of You Win’s customers’ visa
5    applications would state that the purpose of their trip to the United

6    States was for business and/or tourism; that the length of their stay

7    would be approximately eight to 14 days; and that they would be

8    staying in Hawaii, New York, or Los Angeles.

9                           In reality, many of those customers intended to
10   come to the United States to give birth; they sometimes intended to

11   stay in the United States for up to three months; and they intended

12   to stay in Irvine, California.

13         •     Once the customers’ visa applications had been filed, You
14   Win’s agents and employees in China would coach some of their Chinese

15   customers on how to pass the U.S. Consulate interview in China,

16   including by telling the customers to falsely say they were going to

17   stay in the United States for only two weeks.

18         •     Once the customers received their visas to travel to the
19   United States, You Win’s agents and employees in China would coach

20   some of their Chinese birth tourism customers on how to pass the U.S.

21   Customs inspection at the port of entry by concealing their

22   pregnancies.

23               o     You Win sometimes directed its customers to book two

24   flights: (a) the first flight from China to Hawaii, instead of from

25   China to Los Angeles International Airport (LAX), because they

26   believed that it would be easier to clear U.S. Customs through

27   Hawaii; and (b) the second flight from Hawaii to LAX, which would

28   then be considered a domestic flight with no U.S. Customs check.

                                           13
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 16 of 71 Page ID #:788



1          •     At the time defendant operated the birth tourism business,
2    Defendant was generally aware that You Win’s agents and employees in

3    China would assist You Win’s customers in submitting applications for

4    nonimmigrant visas and/or visa extensions; that some of those

5    applications might contain the above-identified false statements; and

6    that You Win “trained” its customers on how to pass interviews with

7    U.S. immigration and/or customs officials, including by telling its

8    customers how to respond to certain questions and to conceal their

9    pregnancies.

10         •     Between on or around December 2014 to March 2015,
11   defendant, who resided in Irvine, California, received and housed You

12   Win’s customers after they arrived in the United States.             While You

13   Win’s customers were in the United States, Defendant provided various

14   services to them, including housing, meals, transportation, and other

15   miscellaneous services.       Defendant hired several persons in Irvine,

16   California, to assist her with providing these services to You Win’s

17   customers.

18         •     Defendant also received wire transfers from China, some of
19   which were used to promote, further, or facilitate You Win’s

20   activities in the United States.        This includes Defendant making

21   payments for the apartments that she and others had leased in Irvine,

22   California, which You Win used to house their customers.             This

23   includes a payment of $30,965 on October 3, 2013, and a payment of

24   $30,321.23 on November 4, 2013.

25         •     Defendant assisted Chinese national X.Y.L., once that
26   customer was in the United States, to fraudulently obtain a visa

27   extension to stay in the United States to give birth.

28               o     Customer X.Y.L. ultimately needed to obtain a visa

                                           14
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 17 of 71 Page ID #:789



1    extension to be able to remain in the United States so she could give

2    birth, because immigration officers at LAX had admitted her to remain

3    in the United States for only 15 days, which was not enough time for

4    her to stay and give birth in the United States.

5                o     Defendant helped that customer to fraudulently obtain

6    a visa extension so she could stay in the United States to give

7    birth.

8                           Part of the visa extension application was
9    submitting proof of sufficient funds.

10                          On January 16, 2015, defendant left a voicemail
11   message to that customer, telling the customer that defendant would

12   “transfer the money from my account to yours first, so you get a

13   proof of funds,” in order to trick U.S. Immigration that the customer

14   had sufficient resources to qualify for a visa extension.

15                          Defendant then transferred approximately $96,000
16   to the customer’s bank account so the customer could use it with her

17   visa extension application to show as proof of sufficient funds.

18               o     On January 23, 2015, defendant assisted Chinese birth

19   tourism customer X.Y.L. to file an application with USCIS to extend

20   her visa, which defendant knew contained false statements.

21         When during the change of plea hearing the Court asked defendant

22   to tell the Court what she had done, defendant said:

23               Your Honor, from October 2013 until March of 2015, I

24         participated in a company called You Win USA.          The company

25         business was to assist some Chinese national moms to give

26         birth to their babies in the U.S.

27               I knew this company would help for some customers.

28         They would make false statements when they applied for a

                                           15
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 18 of 71 Page ID #:790



1          visa, for example, how to conceal the pregnancy from the

2          immigration officers; for example, telling the immigration

3          officer they were only going to remain in the U.S. for a

4          few weeks.     For example, they flew from China only to

5          Hawaii and then a change of flight from Hawaii to Los

6          Angeles.

7                I was in charge of these customers’ housing, meals,

8          and transportation while they were in the U.S.

9    (Trans. at 29-30.)      The Court then asked defendant “Did you agree

10   with others to participate in this scheme to assist these women to

11   come illegally into the United States,” and defendant answered “Yes.”

12   (Id. at 30.)     In response to the Court’s questioning about who else
13   was involved with defendant in the scheme, defendant said:

14         I do know in China there was a person whose name is Li Li

15         who helped these people obtain the false visa.           Then once

16         they arrived in the U.S., I provided the housing, meals,

17         and the transportation.

18   (Id. at 30-31.)
19         E.    Factual findings in the PSR
20         The PSR made the following factual findings regarding

21   defendant’s immigration fraud conspiracy:

22               •      Overview: 3 “From 2013 to March 2015, Li, together with
23   others, operated a birth tourism business in Irvine, California, and

24   the PRC, called You Win USA Vacation Services Corporation (“You

25   Win”), which would assist pregnant foreign nationals (typically PRC

26   nationals) to travel to the U.S. and/or to remain in the U.S. to give

27

28         3The descriptive titles of these paragraphs are the
     government’s language, not the PSR’s. The PSR’s language is quoted.
                                     16
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 19 of 71 Page ID #:791



1    birth, so that their children would receive birthright U.S.

2    citizenship.”     (PSR ¶ 20 (footnote omitted).)

3                •     Services offered: “You Win operated in the U.S. and
4    China, and offered the following services to pregnant Chinese

5    nationals:”

6                      o     “fraudulently obtaining nonimmigrant visitor

7                            visas to enter the U.S.”;

8                      o     “training for the visa interview at the U.S.

9                            consulate”;

10                     o     “coaching for passing the U.S. Customs inspection

11                           at the U.S. port of entry”;

12                     o     “housing in apartments in Irvine for a period of

13                           approximately three months or the duration of the

14                           pregnancy and postnatal care”;

15                     o     “transportation for restaurants, shopping, and

16                           recreating”;

17                     o     “transportation for prenatal visits and

18                           hospitals; and”;

19                     o     “obtaining birth certificates, U.S. passports,

20                           and Social Security cards for the birth tourism

21                           customers’ children born in the U.S.”

22   (PSR ¶ 22.)

23               •     “You Win charged “packages” ranging from $40,000 to
24   $80,000 for their birth tourism services.”          (Id.)
25               •     False statements on visa applications: “You Win’s
26   pregnant customers would generally obtain nonimmigrant visas from the

27   U.S. Government in order to come to the U.S. and/or remain in the

28   U.S. to give birth. Some of You Win’s customers made false statements

                                            17
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 20 of 71 Page ID #:792



1    on their visa applications and/or to U.S. immigration officials, and

2    You Win sometimes assisted its customers in doing so.”

3                      o     “For example, You Win sometimes instructed its

4    birth tourism customers to apply for their visas to come to the U.S.

5    early in their pregnancy so they would be able to conceal their

6    pregnancy from U.S. officials.”

7    (PSR ¶ 23.)

8                •     False statements on visa applications: “In addition,
9    You Win assisted some of its customers in preparing and/or submitting

10   visa applications that You Win knew contained false statements.”

11                     o     “For example, many of You Win’s customers’ visa

12   applications would state that the purpose of their trip to the U.S.

13   was for business and/or tourism; that the length of their stay would

14   be approximately eight to 14 days; and that they would be staying in

15   Hawaii, New York, or Los Angeles.”

16                     o     “In reality, many of those customers intended to

17   come to the U.S. to give birth; they sometimes intended to stay in

18   the U.S. for up to three months; and they intended to stay in Irvine,

19   California.”

20   (Id.)
21               •     Coaching: “Once the customers’ visa applications had
22   been filed, You Win’s agents and employees in China would coach some

23   of their Chinese customers on how to pass the U.S. Consulate

24   interview in China, including by telling the customers to falsely say

25   they were going to stay in the U.S. for only two weeks.”

26                     o     “Once the customers received their visas to

27   travel to the U.S., You Win’s agents and employees in China would

28   coach some of their Chinese birth tourism customers on how to pass

                                           18
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 21 of 71 Page ID #:793



1    the U.S. Customs inspection at the port of entry by concealing their

2    pregnancies.”

3                      o     “You Win sometimes directed its customers to book

4    two flights: (a) the first flight from China to Hawaii, instead of

5    from China to Los Angeles International Airport (LAX), because they

6    believed that it would be easier to clear U.S. Customs through

7    Hawaii; and (b) the second flight from Hawaii to LAX, which would

8    then be considered a domestic flight with no U.S. Customs check.”

9    (PSR ¶ 24.)

10               •     Defendant’s knowledge of extent of scheme: “At the
11   time Li operated the birth tourism business, Li was generally aware

12   that You Win’s agents and employees in China would assist You Win’s

13   customers in submitting applications for nonimmigrant visas and/or

14   visa extensions; that some of those applications might contain the

15   above-identified false statements; and that You Win “trained” its

16   customers on how to pass interviews with U.S. immigration and/or

17   customs officials, including by telling its customers how to respond

18   to certain questions and to conceal their pregnancies.”

19   (PSR ¶ 25.)

20               •     Housing: “Between December 2014 and March 2015, Li,
21   who resided in Irvine, California, received and housed You Win’s

22   customers after they arrived in the U.S.. While You Win’s customers

23   were in the U.S., Li provided various services to them, including

24   housing, meals, transportation, and other miscellaneous services. Li

25   hired several persons in Irvine to assist her with providing these

26   services to You Win’s customers. These employees included Zhi Xin

27   Pang, who worked as a driver for approximately ten women.2 Pang drove

28   the women to the malls and to hospitals, including Fountain Valley

                                           19
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 22 of 71 Page ID #:794



1    Hospital.3 Pang was paid approximately $2,000 in cash biweekly from

2    Li.”   (PSR ¶ 26 (footnotes omitted).)

3                •     International wire transfers: “During her
4    participation in the scheme, Li also received wire transfers from

5    China, some of which were used to promote, further, or facilitate You

6    Win’s activities in the U.S.” (PSR ¶ 27.)

7                •     Directions given to Chinese scheme participants: “in a
8    WeChat message on January 8, 2015, Li asks the You Win Chinese-based

9    accountant to ‘transfer the salary for the aunties today, ok/I

10   haven’t received the 100,000,’ to which the accountant responds,

11   “Okay, sis. I’ll go to the company later to wire it over.”             (Id.)
12               •     Chinese scheme participants seeking authorization from
13   defendant: “During Li’s participation in the scheme, the Beijing

14   office reached out to her for approvals of refunds.”

15                     o     “In a WeChat message dated January 25, 2015 at

16   7:58 PM, Li was asked to give her approval to issue a refund to that

17   customer, as follows: ‘CEO LI: Manager Li, how are you? Pregnant mom

18   ZHANG Haixia had booked Gold Package. Now because the baby is a girl,

19   her husband arranged abortion for her. Therefore request refund.

20   Amount is 23,800 – 1,080 + 22,720. Please approve. Thank you manager

21   Li. Thank you Qiuqiu.’”

22               •     Count 2 conduct (customer Xiao Yan Liu’s fraudulent
23   visa extension): PSR Paragraphs 34-38 detail facts surrounding

24   defendant’s assisting that customer to fraudulently obtain a visa

25   extension, including defendant’s transferring approximately $96,000

26   to the customer’s bank account so that the customer could use it to

27   show proof of sufficient funds with her visa extension application.

28

                                           20
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 23 of 71 Page ID #:795



1           F.    Customers encountered during March 2015 search of
2                 defendant’s scheme apartments
3           Defendant’s birth tourism customers would make false statements

4    on their visa applications about the purpose of their trip, the

5    intended length of stay in the U.S., and the location where they

6    would be staying in the U.S.        For example, the customers’ visa

7    applications would falsely list the purpose of trip as “Temp.

8    Business Pleasure Visitor (B)”/”Business & Tourism (Temporary

9    Visitor) (B1/B2)” and would list that the visit would last only a

10   week or two – when in fact, they were present to give birth in the

11   U.S., and were going to stay in the U.S. much longer than a week or

12   two.    In addition, most of the visa applications also falsely listed

13   the purported location where they would be staying - never listing

14   Irvine.     An example of one of defendant’s customer’s visa

15   applications with those false statements follows:

16

17

18

19

20

21

22

23

24

25

26          The agents reviewed the visa applications of more than 20 You
27   Win birth tourism customers (and husbands) who were encountered
28   during the searches executed in March 2015 at the apartments being
                                           21
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 24 of 71 Page ID #:796



1    used by defendant to house her birth tourism customers.                      Based upon

2    review of those customers/material witnesses’ visa applications, all

3    had the same types of false statements in their visa applications.

4    The customers’ visa applications in China would make false statements

5    about the purpose of their trips, the intended length of stay in the

6    U.S., and the locations where they would be staying in the U.S:

7
              DEFENDANT’S CUSTOMERS FOUND ON MARCH 3, 2015 DURING SEARCHES (IRVINE, CA)
8
       NAME      VISA APP   LISTED      LISTED   LISTED STAY            ENTRY & EXIT   CHILD
9                DATE       PURPOSE     DURATION LOCATION               DATES          DOB &
                                                                                       LOCATION
       Y.W.      09/02/14   Business    20 days        New York, NY     01/20/15 HI    03/21/15
10                          & tourism                                   07/09/15 LAX   Fountain
                            (B1/B2)                                                    Valley
11
       M.S.      06/30/14   Business    18 days        San Francisco    11/09/14 HI    02/07/15
                            & tourism                                   03/13/15 LAX   Fountain
12
                            (B1/B2)                                                    Valley
       Q.P.      06/30/14   Business    18 days        San Francisco    11/09/14 HI    Husband of
13
                            & tourism                                   03/13/15 LAX   M.S.
                            (B1/B2)
14
       Liu,      09/29/14   Business    8 days         Howard Johnson   12/26/14 LAX   03/30/15
15     Xiao                 & tourism                  Fullerton/LAX    06/03/15 LAX   Fountain
       Yan                  (B1/B2)                                                    Valley
16     D.L.      08/27/14   Business    8 days         Howard Johnson   01/02/15 HI    03/09/15
                            & tourism                  Fullerton/LAX    09/26/15 LAX   Fountain
17                          (B1/B2)                                                    Valley
       Z.W.      10/06/14   Tourism/    15 days        Florida          02/15/15 HI    04/24/15
18                          Medical                                     05/23/15 LAX   Fountain
                            treatment                                                  Valley
19                          (B2)
       Y.S.      10/30/14   Tourism/    2 weeks        San Francisco    12/13/14 HI    01/27/15
20                          Medical                                     03/04/15 LAX   Santa Ana
                            treatment
21                          (B2)
       Y.Z.      09/03/14   Business    8 days         Howard Johnson   12/02/14 HI    02/03/15
22                          & tourism                  Fullerton/LAX    03/05/15 LAX   Fountain
                            (B1/B2)                                                    Valley
23     S.Y.Y.    09/03/14   Business    8 days         Howard Johnson   01/20/15 SFO   Husband of
                            & tourism                  Fullerton/LAX    03/05/15 LAX   Y.Z.
24                          (B1/B2)
       Y.R.      08/22/14   Business    8 days         Howard Johnson   11/30/14 HI    02/02/15
25                          & tourism                  Fullerton/LAX    03/05/LAX      Fountain
                            (B1/B2)                                                    Valley
26     J.C.      08/22/14   Business    8 days         Howard Johnson   01/18/15 SFO   Husband of
                            & tourism                  Fullerton/LAX    03/05/15 LAX   Y.R.
27                          (B1/B2)

28

                                                  22
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 25 of 71 Page ID #:797



1             DEFENDANT’S CUSTOMERS FOUND ON MARCH 3, 2015 DURING SEARCHES (IRVINE, CA)
2      NAME        VISA APP   LISTED      LISTED   LISTED STAY             ENTRY & EXIT   CHILD
                   DATE       PURPOSE     DURATION LOCATION                DATES          DOB &
3                                                                                         LOCATION
       L.G.        11/18/14   Business    4 months        Monterey Park    01/06/15 HI    02/27/15
4                             & tourism                                    03/29/15 LAX   Fountain
                              (B1/B2)                                                     Valley
5      Y.C.        11/18/14   Business    20 days         Monterey Park    01/06/15 HI    Husband of
                              & tourism                                    03/29/15 LAX   L.G.
6                             (B1/B2)
       J.Z.        09/05/15   Business    8 days          Howard Johnson   12/27/14 HI    02/21/15
7                             & tourism                   Fullerton/LAX    03/29/15 LAX   Fountain
                              (B1/B2)                                                     Valley
8      X.Z.        09/05/14   Business    8 days          Howard Johnson   12/27/14 HI    02/21/15
                              & tourism                   Fullerton/LAX    03/24/15 LAX   Fountain
9                             (B1/B2)                                                     Valley
       L.Y.        09/04/14   Tourism/    14 days         San Francisco    01/04/15 HI    03/17/15
10                            Medical                                      04/03/15 LAX   Fountain
                              treatment                                                   Valley
11                            (B2)
       J.X.        09/04/14   Tourism/    14 days         San Francisco    01/04/15 HI    Husband of
12                            Medical                                      04/03/15 LAX   L.Y.
                              treatment
13                            (B2)
       L.L.        12/25/14   Business    8 days          Howard Johnson   02/12/15 HI    04/04/15
14                            & tourism                   Fullerton/LAX    05/28/15 LAX   Fountain
                              (B1/B2)                                                     Valley
15     Y.Zha.      07/27/14   Business    21 days         New York, NY     02/12/15 HI    04/01/15
                              & tourism                                    05/05/15 LAX   Newport
16                            (B1/B2)                                                     Beach
       Y.Zho.      09/09/14   Business    8 days          Howard Johnson   11/15/14 HI    02/03/15
17                            & tourism                   Fullerton/LAX    03/05/15 LAX   Santa Ana
                              (B1/B2)
18     Y.D.        09/09/14   Business    8 days          Howard Johnson   11/15/14 HI    Husband of
                              & tourism                   Fullerton/LAX    03/05/15 LAX   Y.Zho.
19                            (B1/B2)
       W.Y.        12/04/14   Business    30 days         New York, NY     02/12/15 HI    04/27/15
20                            & tourism                                    05/15/15 LAX   Newport
                              (B1/B2)                                                     Beach
21     Y.S.        10/10/14   Business    8 days          Los Angeles      02/01/15 IAH   04/25/15
                              & tourism                                    06/03/15 LAX   Newport
22                            (B1/B2)                                                     Beach
23

24            G.     Undercover operation of defendant’s scheme

25            PSR Paragraphs 30-33 describe the international undercover

26   operation that HSI and IRS-CI conducted into defendant’s scheme.                           Her

27   own words captured during that UC operation demonstrate that

28   defendant was intimately familiar with all aspects of the scheme.

                                                     23
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 26 of 71 Page ID #:798



1          First, “[o]n February 23, 2015, a female undercover agent called

2    Li directly and explained that she was interested in coming to the

3    U.S. to give birth.      Li told the female undercover agent that they

4    have an office in Beijing that can help her get her visa to come to

5    the U.S. and to coach her on how to clear customs, as follows:

6                ‘Our company in Beijing covers helping you with

7                applying for the visa and training you, which

8                includes the training to pass customs…the

9                training to apply for the visa. We’ll need to

10               train you for the visa so you can go through the

11               visa interview without problems.’”

12   (PSR ¶ 30.)

13         Defendant also admitted that the operation in China and the

14   operation in the U.S. were the “same company:”           “Li told the female

15   undercover agent that the office in Beijing is part of the You Win

16   Company in Southern California, stating, ‘we are the same company.’”

17   (PSR ¶ 31.)

18         Defendant also showed that applying for the fraudulent visa was

19   part and parcel of her international immigration fraud scheme:

20               The female undercover agent told Li that she had

21               no income and no job, but her husband had a job

22               and money. Li answered that was not a problem

23               because, “We will tell you how to apply for the

24               visa and what to say at the interview with the

25               immigration officer.”

26   (Id.)   By her own words, defendant demonstrated her extensive
27   knowledge of the visa application fraud portion of the

28   conspiracy: “Li also advised the female undercover agent not to

                                           24
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 27 of 71 Page ID #:799



1    wait too long to get her visa because if her stomach is too big

2    then she will get denied on the spot.”         (Id.)
3          In addition, defendant explained that once the female

4    undercover agent obtains the visa to come to the U.S., her

5    company would coach the customer on how to slip through U.S.

6    Customs:

7                And then, after the visa interview is over, we’ll

8                also tell you how to go through customs

9                successfully when you go through customs.          We

10               have training for all of that. That’s why, you

11               are…it’s not like it can be explained in one

12               sentence.

13   (Id.)   Defendant gave additional details regarding how to trick
14   immigration during the visa interview at the U.S. embassy:

15               Because if your belly is obvious when you go to

16               the U.S embassy for the visa interview, then

17               you’ll get denied on the spot.        So you’ll need to

18               get the visa first and then come over, come over

19               to the U.S two months later.       When you pass

20               through inspections in the United States…we’ll

21               give you basic training to let you know the

22               easier way to pass inspections.

23         Defendant then directed the undercover agent to contact the

24   company’s office in Beijing, providing the phone number.             (PSR ¶ 32.)

25   “Li then told the undercover female agent that she was in charge of

26   the birth tourism operation in the U.S., as follows:

27               ‘Okay. Contact them directly and then I’m in

28               charge of the U.S. area contacts. And then

                                           25
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 28 of 71 Page ID #:800



1                 Beijing, that number is the person in charge of

2                 the China area. The China area includes all of

3                 the visa application, training, and all of the

4                 stuff like signing a contract; Manager Li is in

5                 charge of all of that. When you come to the U.S.

6                 I’ll be in charge of taking care of all of your

7                 needs. That’s the difference between our China

8                 area and our U.S. area.’”

9    (Id. (footnote omitted).)       Defendant then explained the pricing
10   structure for her birth tourism services, which ranged from $40,000

11   to $80,000.     (Id.)
12         HSI and IRS-CI also conducted an undercover investigation of

13   Chen.      During that undercover operation, scheme participants in China

14   uploaded a visa application in the undercover agent’s notional name,

15   which had false statements as to purpose (temporary business pleasure

16   visitor), duration (20 days), and location (Long Beach, CA) where she

17   would be staying in the United States.

18         H.     March 2015 interview of defendant
19         On March 3, 2015 (the day of the searches), Mandarin-speaking

20   IRS-CI SAs interviewed defendant.          While is often the case with

21   criminals when they are interviewed by law enforcement, much of what

22   defendant said during that interview was self-serving.            However,

23   defendant did make many admissions during that interview, including:

24         •      She was a birth tourism customer herself earlier in 2013,
25                when she gave birth to twins in the U.S. 4

26
          4 Defendant’s 2013 visa application, dated 03/18/13, falsely
27
     stated that she would be coming for 15 days and staying in Los
28   Angeles. The consular notes reflect: “Family of 3 (parents and

                                           26
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 29 of 71 Page ID #:801



1          •     Shortly after she and her husband Yan paid Chen for her own
2                birth tourism package, she and Yan decided to invest in his

3                company.    She noted that at that time, Chen did not have

4                many customers and could not pay the rent for the business

5                so he needed help.      She said that Chen knew that they (Li

6                and Yan) were wealthy and thought they looked friendly and

7                approachable.

8          •     She said that her and her husband’s “partnership” with Chen
9                in the birth tourism operation began in August 2013.            They

10               made an initial investment with Chen of $150,000, which was

11               paid in September 2013.

12         •     Her husband Yan handled the finances with the money
13               received in China.      She said that customers made payment to

14               You Win in China.     Money would then be wired to Li’s bank

15               account in the U.S.      She said she had several accounts in

16               the U.S., identifying BofA, East West, Wells Fargo,

17               Citibank, and HSBC.

18               o     She said money would also be wired to her mother Hang

19                     Ping’s account.

20               o     She said that You Win’s bank accounts in China are at

21                     China Trust Bank, and that Lilly has control of those

22                     accounts.

23         •     She was responsible for auditing You Win’s expenses.            She
24               received expense sheets from Chen, which she would then

25               reconcile with Lilly.

26

27   daughter) for tourism. Parents have been to Canada and Australia and
     have own trading company. Relationship with daughter bonafide. Will
28   stay 2 weeks.”

                                           27
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 30 of 71 Page ID #:802



1          •       She never had discussions with the customers re: visas,
2                  because that wouldn’t apply once they were in the U.S. 5

3          •       The customers arrive via domestic flights from either
4                  Hawaii or Las Vegas.    She first said that the customers

5                  liked to visit Hawaii or Vegas first for a few days for

6                  vacation, but then admitted that it was “possible” that the

7                  customers first flew into Hawaii or Las Vegas because it

8                  would be easier for them to obtain their visas and pass

9                  immigration.

10         •       She has 9 employees for You Win in the U.S., but she is
11                 unsure of their legal status.      She pays those employees in

12                 cash, with salaries that range between $2,000 and $3,000.

13                 She pays the manager Pang Zhi Xing $4,000/month.

14         •       She owns four homes in the U.S. and has deposits on an
15                 additional three.   Three of the homes are in Irvine, and

16                 four in Murrieta.   Two of the Irvine homes and two of the

17

18        5 That statement by defendant was demonstrably false.  First,
     for customer Xiao Yan Liu (the visa extension application for which
19   defendant pleaded guilty in Count Two), Li not only coached that
     customer when entering the U.S., but also helped the customer to
20   obtain a visa extension by filing an application with fraudulent
     information (including transferring her money into the customer’s
21   bank account to trick USCIS). And several of defendant’s statements
     to the undercover agent specifically included discussions about
22   obtaining the visa and the visa process, such as:
23             •   “‘Our company in Beijing covers helping you with applying
                   for the visa and training you, which includes the training
24                 to pass customs…the training to apply for the visa. We’ll
                   need to train you for the visa so you can go through the
25                 visa interview without problems”;

26             •   “We will tell you how to apply for the visa and what to say
                   at the interview with the immigration officer”; and
27             •   “Because if your belly is obvious when you go to the U.S
                   embassy for the visa interview, then you’ll get denied on
28                 the spot. So you’ll need to get the visa first and then
                   come over, come over to the U.S two months later.”
                                         28
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 31 of 71 Page ID #:803



1                Murrieta homes are completely paid off.

2          •     She knows it is illegal to submit false visa applications.
3                She claimed she was unaware of any false information on the

4                visa applications for You Win’s customers.          She said that

5                she was “shocked” to hear that 90% of her customers had

6                false information on their visa applications.

7                o     However, she acknowledged that she advised a customer

8                      not to look noticeably pregnant or else they would not

9                      pass immigration or be approved for a visa.

10               o     She said she never told a customer to lie on the visa

11                     application, but that she told them only to “not look

12                     pregnant.”

13         •     She reiterated that Lilly was in charge of helping the
14               customers with the visas.       She noted that Lilly hires a

15               company in China to help their customers with visas, and

16               pays that company 1,000 RMB (currently $150) per person.

17               She said she does not know what they do in China to get the

18               customers’ visas approved.

19   (PSR ¶ 51 & defendant’s MOI dated 03/03/2015.)

20         I.    Defendant’s fraudulent conduct surrounding her birth
21               tourism customer from Count Two
22         In addition to pleading guilty to the international immigration

23   fraud scheme, defendant also pleaded guilty to Count 2 - visa fraud

24   in violation of 18 U.S.C. § 1546(a), for a visa extension that

25   defendant assisted one of her birth tourism customers (Xiao Yan Liu)

26   to obtain after she had arrived in the U.S.          That fraud occurred

27   after defendant had previously coached that same customer through

28   U.S. customs when the customer was at the port of entry.

                                           29
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 32 of 71 Page ID #:804



1           On November 14, 2018, in United States v. Liu, SA CR 18-00239-

2    JVS, 6 Liu was charged with visa fraud under Section 1546(a) for her

3    false visa application to come to the U.S. 7 and false extension,

4    which had false statements and fraudulent documents, and Section 1001

5    false statement for lying to CBP officers at the port of entry.

6           Defendant coordinated Liu’s visa extension and committed fraud

7    by transferring money from her (defendant’s) bank account to Liu’s

8    bank account, so that Liu could submit a bank statement showing that

9    she had money as part of her visa extension application.             The agents

10   recovered text messages and phone calls between them that establish

11   defendant’s involvement in both helping Liu enter the U.S. for birth

12   tourism, as well as to fraudulently obtain a visa extension.

13          First, defendant directed Liu to go through Hawaii, not LAX,

14   because her other birth tourism customers were being denied entry at

15   LAX.

16

17

18

19

20

21

22

23
          6 On February 15, 2019, that case was transferred from Judge
24   Guilford to Judge Selna.
25        7 Liu’s visa application had the routine falsities: B1/B2
     business & tourism (temporary visitor), 8 days, and Howard Johnson in
26   Fullerton. The notes from Liu’s consular interview indicate that she
     lied there too: ½ couple to sight see. Wife is doctor for power
27   company’s hospital. Husband is tax auditor for city tax bureau. Good
     jobs. Have an 8 yr old child. Will not have another child in US.
28   From lower fraud part of Henan. Going with tour group.” (emphasis
     added).
                                     30
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 33 of 71 Page ID #:805



1          Second, on December 23, 2014, in the following voice message,

2    defendant coached Liu on how to slip through U.S. customs (e.g.,
3    concealing pregnancy and saying in U.S. only for vacation):

4

5

6

7

8

9

10

11

12

13

14   (The flower icon is defendant, and the lion icon is Liu.)             Defendant
15   went so far as providing Liu with someone else’s itinerary and
16   directing her to use – and alter – it to get through U.S. customs, to
17   make it appear to the inspector that Liu had a return trip to China
18   already booked, which would be dated to match a short two-week
19   vacation in the U.S.:
20

21

22

23

24

25

26

27

28

                                           31
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 34 of 71 Page ID #:806



1    When Liu landed at LAX, because she appeared to be pregnant and had

2    not mentioned during her consular interview that she planned to come

3    to the U.S. to give birth, CBP stamped her in for only 15 days, which

4    allowed her to remain in the U.S. only from 12/26/14 to 01/10/15.

5    That meant that Liu had to obtain a visa extension in order to be

6    able to stay and give birth in the U.S.          So, defendant instructed her

7    on the information needed to secure a visa extension, which included

8    defendant’s telling Liu that defendant would transfer money into

9    Liu’s bank account to show USCIS “proof of funds”:

10

11

12

13

14

15

16

17

18

19   Defendant then explained to Liu that Liu also needed a bank account
20   document from China showing that she had assets to include with her
21   application to extend her visa.        So in a phone message to Liu dated
22   01/16/15, defendant directed Liu to alter the banking documents she
23   had in order to (falsely) show she had more money:
24               You can have him just get one, but it can’t be
25               fake. Just have him print one out from the
26               computer and send it to you and then print it out
27               from over here. Make it a little bit more…a
28               little bit more, so they won’t think…. Don’t make
                                           32
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 35 of 71 Page ID #:807



1                it even numbers with too many zeros and make it a

2                little bit more because that’ll show that you

3                have asset and work. Show that you have family

4                and a child, you won’t stay here and take

5                advantage of the benefits, that’ll be good, all

6                right? Make it a little bit more. Since there’s

7                no property deed and proof of car [ownership],

8                it’s better to have a little bit more cash, all

9                right?

10   In this last WeChat audio message on that same day (01/16/15),

11   defendant also demonstrates not only the facility with which she

12   commits fraud, but her knowledge of whether U.S. law enforcement

13   would be able to check the veracity of Chinese-based documents:

14

15

16

17

18

19         On January 23, 2015, Liu filed an application to extend her

20   nonimmigrant status (Form I-539) to USCIS, which was fraudulent.                 And

21   at the time of her extension application, Liu had violated the terms

22   of her visa by providing false statements in her initial visa

23   application that she was traveling for 10 days on a tour to L.A.,

24   when in truth and in fact, Liu was entering the United States to stay

25   at least 4 months to have a baby in the United States.

26         More importantly, Liu falsely claimed to have $98,000 in her

27   bank account to support her during her stay in the United States.

28   However, bank records show that was not her money.           Instead, as noted

                                           33
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 36 of 71 Page ID #:808



1    in the PSR, defendant had transferred money from her account into

2    Liu’s account in order to make it appear as if Liu had sufficient

3    funds to support herself.       And bank records show that the money was

4    then subsequently transferred back to defendant’s account.

5          J.    Related criminal conduct – wire fraud
6          Counts Three through 13 of the Indictment charge defendant with

7    wire fraud, in violation of Title 18, United States Code, Section

8    1343.

9          To run their birth tourism business, defendant and Chen

10   rented/leased dozens of locations in Irvine to house their many birth

11   tourism customers who were awaiting giving birth.           The Indictment

12   charges defendant with wire fraud for making multiple false

13   statements to, and concealing operative facts from, the apartment

14   owners, thereby tricking the owners into renting them many apartments

15   that they then used to operate their immigration fraud scheme.              The

16   apartment owners were also harmed by, among other things, the

17   increased wear-and-tear to their units, problems created with other

18   tenants, and the diminution in value of their complexes due to many

19   occupants coming and going, large commercial kitchens being operated,

20   and other problems from defendant and Chen’s birth tourism operation,

21   which even resulted in loss business from other renters who left.

22         Agents confirmed that early on, defendant and Yan were present

23   with Chen when renting apartments from the Douglas apartment complex

24   to use for housing their birth tourism customers. 8

25
          8For example, agents interviewed a real estate agent, M.C., who
26
     had taken Chen to view apartments at the Douglas apartment complex in
27   2013. M.C. said that Chen told him that he wanted 50 units at first,
     but that the apartment complex would only let him get 10. M.C. said
28   that two other people had accompanied Chen when they went to get the

                                           34
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 37 of 71 Page ID #:809



1          As mentioned supra, in addition to tricking the apartment owners
2    into renting to them so that they could operate their birth tourism

3    business, defendant and Chen also further tricked the apartment

4    owners by using the names of people on the lease applications who

5    were not going to be the actual occupants of the apartments.             In

6    addition, some of those rental applications attached altered bank

7    records in order to qualify for those leases.

8          For example, defendant used her mother P.H.’s identity to

9    fraudulently rent an apartment used in defendant’s birth tourism

10   scheme.    Count 28 of the Indictment charges defendant with aggravated

11   ID theft for using her mother’s identity to rent apartments used in

12   the scheme.     The surrounding counts also charge defendant for the

13   same offenses for using other identities in her scheme. 9

14
     apartments, and that those two people were Mr. “Yan” and his wife
15   “Dong Li.” Agents also interviewed M.H., who was business manager at
     the Douglas apartments. She identified photographs of defendant and
16   Chen. She said that defendant had come in with rental checks before.
          9 On February 14, 2018, P.H. provided under oath testimony.  She
17   confirmed her signature on the East West signature card for the
     accounts ending in 8933 and 2457. P.H. testified that she doesn’t
18   speak, read, or understand English. One of the apartments, unit 223,
     had P.H.’s name as the occupant, signed on 01/10/15. P.H. testified
19   that the signature on the apartment form at the bottom was hers, but
     she did not remember whether and when she had signed it. She
20   specifically testified that she only signs any documents in English
     if her daughter is with her. She confirmed that from 11/21/13 to
21   present, she had lived at the 78 Harrison address, and not at the
     Douglas address. She was also shown several checks written from the
22   P.H. East West bank account ending in 8933, which were used to pay
     for apartments that defendant and Chen had used to house their birth
23   tourism customers, including 02/03/15 for $3,354.25 for Douglas unit
     #123 and 02/03/15 for $3,665.12 for Douglas unit #102. P.H.
24   testified that the signatures on those checks were hers, but not the
     other writing on the checks. However, P.H. testified that the only
25   person she would trust to write checks from her account that she
     would sign was her daughter (defendant). She testified that her
26   daughter never told her that she would be renting apartments using
     her (P.H.’s) name. P.H. testified that to her knowledge, her
27   daughter never rented any apartments in Orange County for any
     purpose.
28

                                           35
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 38 of 71 Page ID #:810



1          Most of the other units were rented in the names of past birth

2    tourism customers, and also had false information in the applications

3    and/or attached to them.

4    IV.   ARGUMENT
5          While the PSR does contain most of the relevant facts, it erred

6    in its conclusions on the number of documents involved in the

7    conspiracy and defendant’s role in the scheme.           As discussed below,

8    the evidence overwhelmingly establishes that there were more than 100

9    documents involved in the conspiracy.         Additionally, the evidence in

10   the record – including defendant’s own words – show that she occupied

11   a manager/supervisor role in the conspiracy.

12         A.    The PSR erred by failing to include several important facts
13               relevant to the contested Guideline factors.
14         The PSR failed to include several important facts that should

15   have been included because they directly relate to the contested

16   Guideline factors, so the government must object to those omissions.

17         First, the PSR failed to include any of the facts about the

18   Weichat voice messages between defendant and customer Xiao Yan Liu

19   (from Count 2).     Defendant’s fraudulent conduct surrounding that

20   customer’s fraudulent visa extension (from Count Two of the

21   Indictment) was detailed supra, to which defendant pleaded guilty.
22   That fraudulent conduct by defendant is relevant both as to her role

23   in the conspiracy, as well as the number of documents involved in the

24   conspiracy, including: (1) coaching Liu how to get through customs;

25   (2) providing Liu a friend’s itinerary and directing Liu to alter it

26   to make it look like she (Liu) had already booked a return trip to

27   China; and (3) in addition to the fraudulent transfer of funds,

28   defendant directed Liu to alter other bank records to show she (Liu)

                                           36
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 39 of 71 Page ID #:811



1    had more money (noting “These foreigners, they won’t look at whether

2    yours are real or fake.       They can’t tell if its real or fake.        You

3    just have to … [Chuckle]”).

4          The government objects that the PSR did not include those five

5    (5) Weichat voicemail messages. 10

6          Second, as of mid-2014, You Win’s website claimed that it had

7    served more than 550 birth tourism customers:

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28         10
            By transmissions dated October 24 and 29, 2019, the government
     provided this information to the assigned Probation officer.
                                     37
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 40 of 71 Page ID #:812



1    (Exh.-3.)     The translation of the line is that they had already

2    served over 550 customers.       That screen shot is dated June 2014.

3          The government objects that the PSR failed to include this fact,

4    which is relevant to the number of documents involved in defendant’s

5    fraudulent scheme. 11

6          Third, the PSR failed to include the interview statements of

7    customer/material witness D.L., which relate directly to defendant’s

8    role in the fraudulent scheme.        According to D.L.’s 06/17/15

9    interview (Exh.-2):

10

11       [D.L.]

12

13   The government objects that the PSR failed include those statements
14   from a customer/material witness, who made statements directly
15   relevant to defendant’s role in the scheme (i.e., “the owner”). 12
16         B.     The PSR erred by requiring clear and convincing evidence
17                for the Guideline factor of number of applications.
18         In its conclusion that only seven documents were involved in the
19   scheme, the PSR required “a demonstrable connection by clear and
20   convincing evidence” between You Win and specific customer’s
21   fraudulent visa applications.        (PSR ¶ 59.)
22         The government objects to the PSR’s imposition of that higher
23   standard, because preponderance of the evidence is the proper
24   standard here.     See United States v. Felix, 561 F.3d 1036, 1045 (9th
25   Cir. 2009) (“The preponderance of evidence standard is generally the
26
          11 By transmissions dated October 24 and 29, 2019, the government
27   provided this information to the assigned Probation officer.
28        12 By transmissions dated October 24 and 29, 2019, the government
     provided this information to the assigned Probation officer.
                                      38
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 41 of 71 Page ID #:813



1    appropriate standard for factual findings used for sentencing.”); see

2    also United States v. Watts, 519 U.S. 148, 156, 117 S. Ct. 633, 637,

3    136 L. Ed. 2d 554 (1997) (“we have held that application of the

4    preponderance standard at sentencing generally satisfies due

5    process”) (citations omitted); United States v. Treadwell, 593 F.3d

6    990, 999 (9th Cir. 2010) (“Ordinarily, a district court uses a

7    preponderance of the evidence standard of proof when finding facts at

8    sentencing, such as the amount of loss caused by a fraud.”); United

9    States v. Garcia-Sanchez, 189 F.3d 1143, 1148 (9th Cir. 1999) (“Facts

10   used in sentencing usually need to be established only by a

11   preponderance of the evidence.”); U.S.S.G. § 6A1.3, Commentary (“The

12   Commission believes that use of a preponderance of the evidence

13   standard is appropriate to meet due process requirements and policy

14   concerns in resolving disputes regarding application of the

15   guidelines to the facts of a case”). 13

16         The exception to this general rule is when “the sentencing

17   factor has an ‘extremely disproportionate effect on the sentence

18   relative to the offense of conviction,’ in which case findings of

19   fact must be supported by clear and convincing evidence.”             United

20   States v. Jenkins, 633 F.3d 788, 808 (9th Cir. 2011); United States

21   v. Mezas de Jesus, 217 F.3d 638, 642 (9th Cir. 2000) (involving

22   sentencing based upon uncharged conduct of kidnaping, where defendant

23   was convicted only of being illegal alien in possession of firearm).

24   There is no bright-line rule for determining when the clear and

25

26
           13
            “The government bears the burden of proving, by a
27   preponderance of the evidence, the facts necessary to enhance a
     defendant’s offense level under the Guidelines.” United States v.
28   Showalter, 569 F.3d 1150, 1159 (9th Cir. 2009) (quoting case)
     (alteration and quotation marks omitted).
                                     39
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 42 of 71 Page ID #:814



1    convincing evidence standard applies; instead, the Ninth Circuit

2    looks “at the totality of the circumstances, examining several

3    factors, none of which is dispositive.”          United States v. Riley, 335

4    F.3d 919, 925–26 (9th Cir. 2003).          The Ninth Circuit has identified

5    six factors to determine whether an enhancement has such an effect as

6    to require satisfying the heightened standard of proof:

7          (1) whether “the enhanced sentence fall[s] within the

8          maximum sentence for the crime alleged in the indictment;”

9          (2) whether “the enhanced sentence negate[s] the

10         presumption of innocence or the prosecution's burden of

11         proof for the crime alleged in the indictment;” (3) whether

12         “the facts offered in support of the enhancement create new

13         offenses requiring separate punishment;” (4) whether “the

14         increase in sentence [is] based on the extent of a

15         conspiracy;” (5) whether “the increase in the number of

16         offense levels [is] less than or equal to four;” and

17         (6) whether “the length of the enhanced sentence more than

18         double[s] the length of the sentence authorized by the

19         initial sentencing guideline range in a case where the

20         defendant would otherwise have received a relatively short

21         sentence.”

22   United States v. Jordan, 256 F.3d 922, 928 (9th Cir. 2001) (quoting

23   case).

24         Here, however, that exception should not apply to this case,

25   because “[s]entencing enhancements based entirely on the nature and

26   extent of the conspiracy, as opposed to acquitted or uncharged

27   conduct, typically do not require proof by the clear and convincing

28   standard.”    Jenkins, 633 F.3d at 808 n.8 (citing United States v.

                                           40
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 43 of 71 Page ID #:815



1    Armstead, 552 F.3d 769, 777 (9th Cir. 2008), and United States v.

2    Harrison–Philpot, 978 F.2d 1520, 1524 (9th Cir. 1992).

3          That’s the case here.      The challenged Guidelines factor is based

4    on the extent of the conspiracy, to which defendant has admitted, as

5    well as her own words establish.        So, it is unlikely that such

6    enhancement would constitute the type of “extremely disproportionate

7    effect on the sentence relative to the offense of conviction” that

8    would require application of the clear-and-convincing exception to

9    the general rule.

10         Even if the exception were to apply here, application of the

11   Ninth Circuit’s six factors weighs strongly against requiring proof

12   by clear and convincing evidence: (1) the enhanced sentence of 33

13   months falls way below the statutory maximum of 10 (or 15 years)

14   applicable to the crimes to which defendant pleaded guilty;

15   (2) defendant pleaded guilty; (3) the facts supporting the

16   enhancement do not create new offenses – they apply to the

17   conspiracy; (4) “the increase in sentence [is] based on the extent of

18   a conspiracy;” (5) depending on how it is viewed, the increase is

19   greater than 4 offense levels; (6) the increase in sentence more than

20   doubles the length of the sentence (11 months to 33 months), but that

21   is only because the base offense level is so low.           In total, less

22   than 2 years of additional imprisonment (22 months) does not seem to

23   be the type of “extremely disproportionate effect” case where the

24   exception is meant to apply; further, the factor in question applies

25   to the scope of the conspiracy, as opposed to uncharged conduct.

26   E.g., Riley, 335 F.3d at 926 (“The fact that an enhancement is based

27   on the extent of a conspiracy for which the defendant was convicted

28   weighs heavily against the application of the clear and convincing

                                           41
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 44 of 71 Page ID #:816



1    evidence standard of proof.”).

2          Thus, the PSR erred in requiring clear and convincing evidence

3    as to the number of documents under Section 2L2.1(b).

4          C.    The PSR erred factually and legally in its conclusion that
5                there were only seven documents involved in the conspiracy.
6          Guidelines Section 2L2.1(b) provides that “[i]f the offense

7    involved six or more documents or passports,” the offense level is

8    increased by three levels for 6-24 documents/passports, six levels

9    for 25-99 documents/passports, and nine levels for 100 or more

10   documents/passports.      U.S.S.G. § 2L2.1(b)(2)(A)-(C).

11         The PSR concluded that “[i]n this case, the relevant fraudulent

12   documents are the nonimmigrant visa applications that You Win USA’s

13   clients submitted to the U.S. government,” and based on that

14   conclusion, made the factual finding that the offense involved only 7

15   applications.     (PSR ¶¶ 58-59.)     The government objects to that

16   conclusion, for the following four reasons: (1) based upon the facts

17   of this case, the relevant documents under Section 2L2.1(b) include

18   all of the following: (a) the initial visa applications uploaded in

19   China; (b) the subsequent visas procured by those fraudulent visa

20   applications; (c) the immigration and customs forms filled out by all

21   customers at the U.S. ports of entry; (d) visa extension applications

22   done in the U.S.; and (e) the resulting visa extensions procured by

23   those fraudulent visa extension applications; (2) the evidence

24   establishes that You Win was, in fact, involved with many more than 7

25   visa applications in China; and (3) Section 2L2.1(b) does not require

26   that the documents involved in the scheme be themselves fraudulent to

27   be counted, as long as those documents were involved in the scheme.

28         As discussed supra, defendant’s international immigration fraud
                                           42
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 45 of 71 Page ID #:817



1    scheme was very large.      Accordingly, as part of the scope of that

2    fraudulent scheme, it had hundreds of customers.           And those customers

3    routinely submitted visa applications that contained false statements

4    about the purpose of their trip, the intended length of stay in the

5    U.S., and the location where they would be staying in the U.S.

6          The following sections address separate independent methods for

7    the Court to conclude that that Section 2L2.1’s 9-level enhancement

8    for “100 or more” documents applies to the facts of this case.

9                1.    In addition to the initial visa applications, the
10                     documents involved in the conspiracy also include the
11                     resultant visas procured by that fraud, which were
12                     then used and possessed in the conspiracy.
13         The PSR concluded that “the relevant fraudulent documents are

14   the nonimmigrant visa applications,” and then found that the offenses

15   involved only 7 applications.        (PSR ¶ 59.)    The government objects to

16   that conclusion, because it improperly limits the scope of Section

17   2L2.1’s documents involved in the offense to the initial visa

18   applications themselves, as opposed to all documents involved in the

19   scheme.

20         The starting point is with the crimes of conviction: one count

21   of conspiracy to commit immigration fraud and one count of

22   substantive visa fraud.       Section 1546(a), entitled “Fraud and misuse

23   of visas, permits, and other documents,” not only criminalizes

24   “falsely mak[ing] any immigrant or nonimmigrant visa” application,

25   but also punishes a defendant who “uses, attempts to use, possesses .

26   . . any such visa . . .knowing it . . . to have been procured by

27   means of any false claim or statement . . .”          18 U.S.C. § 1546(a)

28   (emphasis added).

                                           43
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 46 of 71 Page ID #:818



1          Here, the PSR erred by requiring a “demonstrable connection”

2    between You Win USA and assisting its customers’ applications for

3    visitor visas that were made in China.         That is a too stingy reading

4    of the visa fraud statute, by limiting its coverage to only the

5    initial application process, as opposed to the use or possession of

6    said visa that had been procured by fraud.

7          As discussed in the next section, the government objects to the

8    PSR’s conclusion that there was insufficient connection between the

9    visa applications that took place in China and You Win.            But, that is

10   of no moment, because there can be no dispute that defendant and You

11   Win did have a direct connection to those customers’ use, attempted

12   use, and possession of the visas that their customers had procured by

13   fraud.    In other words, the entire purpose of the housing in the

14   United States was to receive the customers once they had used their

15   fraudulently-procured visas to enter and remain in the United States.

16   And the customers had contracted with You Win before coming to

17   defendant’s rented apartments in Irvine, California.            So, all of

18   those customers’ issued U.S. visas were both used and possessed as

19   part of defendant’s conspiracy: (1) used/possessed to fly from China

20   to the U.S.; (2) used/possessed to enter the U.S. at the ports of

21   entry; (3) used/possessed to fly from the ports of entry to LAX, to

22   arrive in Irvine; (4) used/possessed to be able to legally remain in

23   the U.S.; and (5) used/possessed to fly back to China with newborn

24   baby with birthright U.S. citizenship.         That’s all that Section 2L2.1

25   requires for documents “involved” in the offense.           An example of such

26   an issued U.S. visa from one of defendant’s customers was

27   photographed when that customer was found during the March 2015

28

                                           44
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 47 of 71 Page ID #:819



1    searches:

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21         Thus, on this independent basis, regardless of whether You Win

22   was involved with the initial visa applications in China, defendant’s

23   conspiracy involved 100 or more documents.

24               2.    There is sufficient evidence that You Win helped the

25                     applicants with obtaining their visas in China.

26         The evidence in the record establishes, by either a

27   preponderance or clear and convincing evidence, that You Win helped

28   its customers with obtaining their visas in China.

                                           45
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 48 of 71 Page ID #:820



1          Defendant admitted the following in the factual basis of her

2    plea agreement:

3          •     You Win’s pregnant customers would generally obtain
4                nonimmigrant visas from the U.S. government in order to

5                come to the United States and/or remain in the United

6                States to give birth.

7          •     Some of You Win’s customers made false statements on their
8                visa applications and/or to U.S. immigration officials, and

9                You Win sometimes assisted its customers in doing so.            For

10               example, You Win sometimes instructed its birth tourism

11               customers to apply for their visas to come to the United

12               States early in their pregnancy so they would be able to

13               conceal their pregnancy from U.S. officials.

14         •     You Win assisted some of its customers in preparing and/or
15               submitting visa applications that You Win knew contained

16               false statements.

17         •     Once the customers received their visas to travel to the
18               United States, You Win’s agents and employees in China

19               would coach some of their Chinese birth tourism customers

20               on how to pass the U.S. Customs inspection at the port of

21               entry by concealing their pregnancies.

22         •     You Win sometimes directed its customers to book two
23               flights: (a) the first flight from China to Hawaii, instead

24               of from China to Los Angeles International Airport (LAX),

25               because they believed that it would be easier to clear U.S.

26               Customs through Hawaii; and (b) the second flight from

27               Hawaii to LAX, which would then be considered a domestic

28               flight with no U.S. Customs check.

                                           46
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 49 of 71 Page ID #:821



1          •     Defendant assisted Chinese national X.Y.L., once that
2                customer was in the United States, to fraudulently obtain a

3                visa extension to stay in the United States to give birth.

4    (DE 65 at 8-20.)

5          Defendant admitted the following in her own words during her

6    change of plea hearing on September 17, 2019:

7          •     Your Honor, from October 2013 until March of 2015, I
8                participated in a company called You Win USA. The

9                company business was to assist some Chinese national

10               moms to give birth to their babies in the U.S.

11         •     They would make false statements when they applied for
12               a visa, for example, how to conceal the pregnancy from

13               the immigration officers; for example, telling the

14               immigration officer they were only going to remain in

15               the U.S. for a few weeks.       For example, they flew from

16               China only to Hawaii and then a change of flight from

17               Hawaii to Los Angeles.

18         •     I do know in China there was a person whose name is Li
19               Li who helped these people obtain the false visa.

20   (Trans. at 29-31.)

21         The PSR found the following regarding false visa applications as

22   part of the conspiracy:

23         •     “You Win operated in the U.S. and China, and offered the
24   following services to pregnant Chinese nationals:”

25               o     “fraudulently obtaining nonimmigrant visitor visas to

26                     enter the U.S.”;

27               o     “training for the visa interview at the U.S.

28                     consulate”;

                                           47
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 50 of 71 Page ID #:822



1                o     “coaching for passing the U.S. Customs inspection at

2                      the U.S. port of entry”;

3    (PSR ¶ 22.)

4          •     “You Win’s pregnant customers would generally obtain
5    nonimmigrant visas from the U.S. Government in order to come to the

6    U.S. and/or remain in the U.S. to give birth. Some of You Win’s

7    customers made false statements on their visa applications and/or to

8    U.S. immigration officials, and You Win sometimes assisted its

9    customers in doing so.”

10               o     “For example, You Win sometimes instructed its birth

11                     tourism customers to apply for their visas to come to

12                     the U.S. early in their pregnancy so they would be

13                     able to conceal their pregnancy from U.S. officials.”

14   (PSR ¶ 23.)

15         •     “In addition, You Win assisted some of its customers in
16   preparing and/or submitting visa applications that You Win knew

17   contained false statements.”

18   (Id.)
19         •     “Once the customers’ visa applications had been filed, You
20   Win’s agents and employees in China would coach some of their Chinese

21   customers on how to pass the U.S. Consulate interview in China,

22   including by telling the customers to falsely say they were going to

23   stay in the U.S. for only two weeks.”

24         •     “Once the customers received their visas to travel to the
25   U.S., You Win’s agents and employees in China would coach some of

26   their Chinese birth tourism customers on how to pass the U.S. Customs

27   inspection at the port of entry by concealing their pregnancies.”

28   (PSR ¶ 24.)

                                           48
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 51 of 71 Page ID #:823



1          And defendant said the following to the undercover agent:

2          •     “On February 23, 2015, a female undercover agent called Li
3    directly and explained that she was interested in coming to the U.S.

4    to give birth.     Li told the female undercover agent that they have an

5    office in Beijing that can help her get her visa to come to the U.S.

6    and to coach her on how to clear customs, as follows:

7                ‘Our company in Beijing covers helping you with

8                applying for the visa and training you, which

9                includes the training to pass customs…the

10               training to apply for the visa. We’ll need to

11               train you for the visa so you can go through the

12               visa interview without problems.’”

13   (PSR ¶ 30.)

14         •     “The female undercover agent told Li that she had no income
15   and no job, but her husband had a job and money. Li answered that was

16   not a problem because, ‘We will tell you how to apply for the visa

17   and what to say at the interview with the immigration officer.’”

18   (PSR ¶ 31.) 14

19         All of the above shows that as part of the scheme, You Win did

20   in fact assist their customers with obtaining their visas in China,

21   including filing the visa applications with false information,

22   training to pass the visa interviews at the U.S. consulate in China,

23   and coaching to pass U.S. customs at the ports of entry.

24

25

26

27         14
            As detailed in the search warrant affidavit, during the 2014
     undercover operation, scheme participants in China uploaded a visa
28   application for the notional customer, which had false information.
     (Exh.-1 at 50-53.)
                                     49
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 52 of 71 Page ID #:824



1          Given the number of customers, all of whom had visas procured by

2    false statements, it was error for the PSR to conclude that there

3    were only 7 applications involved in the conspiracy.

4          In fact, contrary to the PSR’s finding, customer X.Y.L. – whom

5    the PSR counted as one of the 7 documents – actually had at least 4

6    documents involved in the scheme herself: (1) initial application for

7    visa in China; (2) visa issued in China and used to enter the U.S.;

8    (3) visa extension application in U.S.; and (4) visa extension.

9                3.    The documents involved in the conspiracy also include
10                     the U.S. Customs and other immigration documents that
11                     defendant’s customers completed at the U.S. ports of
12                     entry, which also contained false information.
13         Steps 7 and 8 of the scheme diagram involve when the customer

14   had arrived from China at the U.S. port of entry, which was generally

15   Hawaii, before the customer would shortly thereafter catch a domestic

16   flight to Los Angeles.      At that entry point, all foreign visitors

17   must complete various customs declaration forms and/or DHS I-94

18   admission record.      Of the pieces of information that U.S. Customs and

19   immigration officers are seeking is the purpose and location of the

20   stay in the United States.       In this scheme, the customers would

21   continue the lies and state that they were only visiting the U.S. and

22   would list Hawaii or some other location, instead of Irvine.

23         First, the voicemail messages that defendant left to customer

24   from Count Two of the Indictment (Xiao Yan Liu) show exactly that –

25   defendant’s instructing that customer to lie and say she was visiting

26   the U.S. only for a short vacation.

27         Second, two of defendant’s other customers (who were initially

28   material witnesses, but who fled to China) were specifically indicted

                                           50
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 53 of 71 Page ID #:825



1    for also doing exactly that. In U.S. v. Jun Xiao and Long Jing Yi, SA

2    CR 18-00036-JVS, the Indictment alleges: “Defendants XIAO and YI

3    would falsely claim to United States Customs and Border Protection

4    (‘CBP’) officials at inspections that defendants XIAO and YI were

5    traveling to Hawaii as tourists for a one-month ‘vacation.’”             (SACR

6    18-00036-JVS DE4 at 5.)       And it also alleges: “Defendants XIAO and YI

7    would falsely claim to CBP officials at inspections that defendant YI

8    would not give birth in the United States.”          (Id.)
9                4.    Section 2L2.1(b)(2) does not require that the
10                     documents be fraudulent, so long as the offense
11                     involved those documents.
12         Guidelines Section 2L2.1(b)(2) provides: “If the offense

13   involved six or more documents or passports, increase as follows: [3,

14   6, or 9 levels].”      By its plain language, that section does not

15   require that the documents be fraudulent, as long as they are

16   “involved” in the offense.       “Circuits that have interpreted this

17   provision have construed the word ‘involved’ broadly and noted that

18   ‘involved’ does not mean ‘produced.’”         United States v. Castilla-

19   Lugo, 699 F.3d 454, 464 (6th Cir. 2012) (citing cases).

20         In this case, all types of documents were involved in the

21   fraudulent scheme, including the initial visa applications, the

22   subsequently issued U.S. visas, and the immigration/customs forms

23   filled out by the customers.        But there were a bunch of other

24   documents involved in the conspiracy too, such as the customers’

25   foreign passports, their flight itineraries, the customers’ hospital

26   admission forms, and the U.S.-born children’s birth certificates,

27   U.S. passports, and Social Security cards.          All of those documents

28   and passports should also qualify under Section 2L2.1 as documents or

                                           51
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 54 of 71 Page ID #:826



1    passports involved in the conspiracy.         E.g., United States v. Singh,

2    335 F.3d 1321, 1325 (11th Cir. 2003) (“In conclusion, we hold that

3    the term ‘documents’ in § 2L2.1(b)(2) is not limited by the ‘relating

4    to naturalization, citizenship, or legal resident status’ phrase

5    contained in the title of § 2L2.1.         Instead, the language of

6    § 2L2.1(b)(2) instructs a sentencing court to count any documents

7    that were ‘involved’ in the offense, and this inquiry naturally

8    requires the sentencing court to consider the offense of conviction.”

9    (internal footnote omitted)).

10         Thus, on this separate basis, the PSR erred in concluding that

11   only seven documents were involved in this huge international

12   immigration fraud scheme with hundreds of customers, which resulted

13   in hundreds of children born in the United States.

14               5.    Defendant’s conspiracy had many more than 100
15                     customers.
16         Based upon the number of customers found during the March 2015

17   searches, the bank records showing the amount of money defendant was

18   spending monthly for the apartments (approximately $30,000/month),

19   customer tally records, and defendant’s communications, defendant’s

20   scheme had hundreds of customers:

21         •     Customers found during March 2015 searches:
22               o     On the day of the March 2015 searches, agents

23                     encountered approximately 23 customers housed in

24                     apartments rented by defendant to operate her scheme,

25                     who were listed in a table above.

26               o     As that table shows, all of those customers’ visa

27                     applications contained false information.          They all

28                     misrepresented the length of their stay in the U.S.

                                           52
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 55 of 71 Page ID #:827



1                      and misrepresented where they would be staying, and

2                      most fraudulently claimed “business and tourism” as

3                      the purpose of their visit, as opposed to the real

4                      reason – to give birth.

5          •     Defendant’s website: As shown above, in early 2015,
6                defendant’s website boasted that as of that time, their

7                business had already served more than 550 customers.

8          •     Apartments rented from 2013 to 2015 (approximately 15+
9                apartments/month):

10               o     In 2013, defendant was paying more than $30,000/month

11                     to rent apartments from just one location to house

12                     customers from her fraudulent scheme.

13                          For example, September 2013, defendant purchased
14                           and used a cashier’s check for more than $70,000

15                           to pay for apartments used in the scheme.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           53
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 56 of 71 Page ID #:828



1                           In October 2013, defendant wrote two checks to
2                            pay for apartments used in the scheme,

3                            including one for $30,965 and another for

4                            $4,750:

5

6

7

8

9
                            In November 2013, defendant wrote a check for
10
                             $30,321 to pay for apartments used in the scheme.
11

12

13

14

15

16

17               o     Defendant also wrote or caused to be written many

18                     checks in 2014 and 2015.       For example:

19                          In January 2014, defendant wrote a check for
20                           $30,954 to pay for apartments used in the scheme.

21                          In February 2014, defendant wrote a check for
22                           $31,738 to pay for apartments used in the scheme.

23                          In March 2014, defendant wrote a check for
24                           $30,965 to pay for apartments used in the scheme.

25                          In February 2, and February 3, 2015, 20 checks
26                           totaling $59,260.87 from Ping Han’s checking

27                           account ending in 8933 were written to the

28

                                           54
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 57 of 71 Page ID #:829



1                            Douglas apartment complex to pay for 19 separate

2                            apartments.

3                o     Defendant’s communications and other documents re:

4                      number of customers at different specific points of

5                      time during 2014 and 2015:

6                           11/18/2014 WeChat: defendant listed 16 current
7                            customers by apartment number to one of her

8                            accountants in China (“Total 16 mothers”):

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                     o Spreadsheet seized from defendant’s computer: a
24
                       spreadsheet seized from defendant’s computer listed 47
25
                       customers for the time frame January to July 2014:
26

27

28

                                           55
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 58 of 71 Page ID #:830



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16
                    o 12/26/14 WeChat: defendant asked scheme participant
17
                       Lili Li about how many customers currently scheduled,
18
                       and the answer was 55.
19
              •   Customer’s husbands: Most if not all of the customers had
20
                  their husbands also subsequently (or concurrently) travel
21
                  with them.   The husbands’ visa applications also routinely
22
                  contained false information, just like the wives’.
23
              •   Hospital records: PSR ¶ 26 n.3 provides that “during 2013,
24
                  2014, and early 2015, approximately 400 children tied to
25
                  the addresses used by Li and Chen in their birth tourism
26
                  scheme were born at [Fountain Valley Hospital] alone.”
27
           Using any of those above data yields that during the time frame
28

                                           56
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 59 of 71 Page ID #:831



1    of the conspiracy – September 2013 to March 2015 – defendant’s scheme

2    involved well over 100 customers.

3                6.    Conclusion re: number of documents
4           This conspiracy involved more than 100 documents, which includes

5    the initial visa applications uploaded in China; the resultant visas

6    that were used and possessed as part of the scheme, both in China and

7    the U.S., by defendant’s customers; the customs and immigration

8    documents completed by defendant’s customers at the U.S. ports of

9    entry; the visa extension applications and resultant extensions filed

10   for customers in the U.S.; and all the non-immigration documents such

11   as the customers’ flight itineraries, the customers’ hospital

12   admission forms, the U.S.-born children’s birth certificates, U.S.

13   passports, and Social Security cards.

14          Thus, Section 2L2.1’s nine-level increase for “100 or more”

15   documents applies.

16          D.   The PSR erred factually and legally in its conclusion that
17               defendant should not receive an aggravating role.
18          Guidelines Section 3B1.1, entitled “Aggravating Role,” provides

19   that based upon a defendant’s role in the offense, the offense level

20   can be increased by two, three, or four levels.           U.S.S.G. §§ 3B1.1(a)

21   (four levels for organizer or leader); 3B1.1(b) (three levels for

22   manager or supervisor).

23          The PSR concluded that defendant occupied the role of only an

24   average participant, so no role adjustment should apply.             (PSR ¶¶ 61-

25   65.)

26          The government objects to that conclusion, because based upon

27   the facts detailed supra, as discussed infra, defendant occupied the
28

                                           57
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 60 of 71 Page ID #:832



1    role of a manager or supervisor of this international immigration

2    fraud conspiracy.

3          Defendant occupied the role of a manager/supervisor of her large

4    international immigration fraud scheme, which was extensive and

5    involved five or more participants.         Thus, under U.S.S.G. § 3B1.1(b),

6    her offense level should be increased by 3 levels based on her

7    aggravating role in her fraudulent scheme.

8          Defendant was the person running the U.S. half of the scheme and

9    controlling the flow of the money; multiple times she directed

10   international wire transfers for $100,000 each.           Or as she put it in

11   her own words to the undercover agent: “I’m in charge.”            She

12   controlled millions of dollars of the money from the scheme, while

13   simultaneously directing participants and coaching customers.

14   Moreover, other participants sought permission from defendant to take

15   various actions in the scheme, and defendant gave directions

16   regarding multiple aspects of the scheme.          And as noted supra, even
17   other scheme participants noted defendant’s role when they addressed

18   her (or asked her for authorization) – as “Manager Li.”

19         Several examples of defendant’s directing other participants

20   what to do (or their asking defendant for approval or authorization

21   or permission to act) follow:

22         •     12/26/14 WeChat message from defendant to accountant in
23               China, giving direction: “Qiu, confirm these.          These are

24               the current customers.      Just check to see if all these

25               customers have paid first.       You should check it out

26               first.”;

27         •     01/08/15 WeChat message from defendant to accountant in
28               China: ““Transfer the salary for the aunties today, ok/I

                                           58
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 61 of 71 Page ID #:833



1                haven’t received the 100,000”;

2          •     01/25/15 WeChat message to defendant: “Manager Li, how are
3                you?   Pregnant mom ZHANG Haixia had booked Gold Package.

4                Now because the baby is a girl, her husband arranged

5                abortion for her.     Therefore request refund.       Amount is

6                23,800 – 1,080 = 22,720.       Please approve.     Thank you
7                manager Li.” (emphasis added);
8          •     03/01/15 WeChat message from defendant to one of her
9                accountants in China: Defendant directed that accountant to

10               wire transfer $100,000 to defendant to use to pay for the

11               apartments being used to house the birth tourism customers.

12         •     WeChat messages/voicemails from defendant to customer Xiao
13               Yan Liu, giving multiple different directions to her:

14               (1) fly from China to Hawaii, not LAX, because her other

15               birth tourism customers were being denied entry at LAX;

16               (2) conceal pregnancy from U.S. customs at port of entry;

17               and (3) providing other person’s itinerary and directing

18               her to alter it to match her return ticket.

19         Defendant was not only a manager or supervisor of this scheme –
20   she really was the only such manager or supervisor of it.             All of the
21   factors listed in the notes to U.S.S.G. § 3B1.1 directly support that

22   conclusion:

23         •     Decision-making authority: as shown throughout this
24               memorandum, defendant made many decisions regarding her

25               fraudulent scheme.      Moreover, as the above communications

26               demonstrate, with other authority she exercised,

27               defendant’s role included the authority to control millions

28               of dollars of scheme funds (including, e.g., whether to
                                           59
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 62 of 71 Page ID #:834



1                issue refunds), which further shows the level of her

2                authority.

3          •     Nature of participation in the commission of the offense:
4                Defendant participated in all aspects of her fraudulent

5                scheme, from “soup to nuts,” including:

6                o     Directing potential customers to the Beijing office

7                      for training on how to pass the visa interview at the

8                      U.S. consulate in China (in defendant’s own words to

9                      the undercover agent: “We will tell you how to apply
10                     for the visa and what to say at the interview with the

11                     immigration officer.” (emphasis added));

12               o     Directing customers to fly through Hawaii instead of

13                     LAX to bypass the more strict customs at LAX;

14               o     Coaching customers how to trick U.S. customs,

15                     including altering documents (in defendant’s own words

16                     to the undercover agent: “And then, after the visa

17                     interview is over, we’ll also tell you how to go

18                     through customs successfully when you go through

19                     customs.    We have training for all of that.”)

20               o     Renting and paying for the many apartments in U.S. to

21                     house the customers; and

22               o     Obtaining visa extensions when customers were stamped

23                     in only for short period, which included fraudulently

24                     transferring funds and submitting a visa extension

25                     application with false information;

26         •     Claimed right to a larger share of the fruits of the crime:
27               Defendant controlled the millions of dollars flowing from

28               the scheme;

                                           60
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 63 of 71 Page ID #:835



1          •     The nature and scope of the illegal activity: As described
2                above, defendant’s multi-million-dollar international

3                immigration fraud scheme was extensive.

4          •     The degree of control and authority exercised over others:
5                o     Defendant directed other scheme participants to send

6                      wire transfers from China to U.S.;

7                o     Defendant had approval authority over actions by

8                      scheme participants in the U.S. and China, including

9                      issuing refunds;

10               o     Other scheme participants addressed defendant as

11                     “Manager Li”; and

12               o     Defendant directed her mother to open bank accounts

13                     and sign checks in her name, which defendant used to

14                     pay rent and other expenses to operate the scheme,

15                     while simultaneously attempting to conceal her role

16                     and involvement in the scheme by using such nominees.

17         In addition, as detailed above, customer/material witness D.L.

18   described defendant as the “the owner” of the U.S. half of the

19   conspiracy.     She also added that “Big Pang” worked for defendant as

20   the general manager, which also shows defendant’s level of

21   supervisory/management authority, i.e., other management level
22   participants answered to her.

23         Thus, defendant’s offense level should be increased by 3 levels

24   based on her aggravating role as a manager or supervisor, pursuant to

25   U.S.S.G. § 3B1.1(b). 15

26
          15Under Section 3B1.1(b), in addition to being a supervisor or

27   manager of the scheme, for the three-point enhancement to apply, the
     scheme needs to either involve 5 or more participants, or be
28   “otherwise extensive.”    Either of these qualifies for application of

                                           61
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 64 of 71 Page ID #:836



1    V.    GUIDELINES CALCULATION
2          The government calculates that the final applicable Guidelines

3    level is 20.     In the written plea agreement, the parties agreed to
4    the following Guidelines factor:

5          Counts 1 and 2: immigration fraud conspiracy and visa fraud

6    Base Offense Level:                   11       U.S.S.G. § 2L2.1(a)

7          As demonstrated supra, the following additional Guidelines
8    factors apply: (1) nine-point adjustment under Section 2L2.1(b)(2)(C)

9    for an offense involving 100 or more documents; and (2) three-point

10   adjustment under Section 3B1.1(b) for aggravating role.            Applying

11   those enhancements yields the following:

12

13   the enhancement, i.e., you just need one: “If defendant was a manager
     or supervisor (but not an organizer or leader) and the criminal
14   activity involved five or more participants or was otherwise
     extensive, increase by 3 levels.”
15        Here, defendant qualifies for the aggravating role enhancement,
     because her fraudulent scheme both: (1) was “extensive”; and
16   (2) involved five or more participants.
          As detailed above, defendant’s huge international immigration
17   care fraud scheme was extensive: it was the largest in Orange County,
     involving millions of dollars of income and more than 100 customers,
18   complex, and was permeated with fraud. Defendant’s extensive fraud
     was complicated, with many different aspects and employees in China
19   and the U.S. working in concert to exploit weaknesses in the U.S.
     immigration system. Defendant’s extensive fraud involved multiple
20   layers of falsities that spanned the globe, from China to the U.S.
     Defendant’s extensive fraud involved plans to alter documents and
21   fraudulently transfer money to fake “proof of funds” for customers.
     And it all involved defendant - a crafty, rich, and smart criminal
22   who understood how to make all the moving parts work together to make
     millions of dollars and trick U.S. authorities 100s of times – both
23   in China at the U.S. consulate there, and here in the U.S. at ports
     of entry, including defendant’s using nominees for scheme bank
24   accounts and renting apartments, all in order to hide her involvement
     as a manager/supervisor of the scheme.
25
          Moreover, in addition to being extensive, as described above,
26   defendant’s fraudulent scheme involved five or more participants,
     including herself, her husband Yan, their partner Chao Chen, scheme
27   employees in China (Lilly Li, Diana, Mr. Zhu the trainer in China,
     Shirley Zhang, and miscellaneous accountants), her mother P.H.,
28   defendant’s scheme employees in the U.S., and customer Xiao Yan Liu.

                                           62
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 65 of 71 Page ID #:837



1          Counts 1 and 2

2    Base Offense Level:                  11   U.S.S.G. § 2L2.1(a)

3    More than 100 documents:             +9   U.S.S.G. § 2L2.1(b)(2)(C)

4    Aggravating role:                    +3   U.S.S.G. § 3B1.1(b)

5    Acceptance of Responsibility:        -3   U.S.S.G. § 3E1.1

6    Total for counts 1 & 2:              20
7          Thus, the final offense level is 20. 16        Accordingly, for an
8    offense level of 20, with Criminal History Category of I, defendant’s

9    advisory Guidelines range is 33-41 months’ imprisonment.

10   VI.   APPROPRIATE SENTENCE
11         Based upon the totality of the circumstances, the government

12   believes that a low end Guidelines sentence of 33 months of
13   imprisonment is not unreasonable, and sufficiently addresses the
14   applicable Section 3553(a) factors.

15         Defendant is 42 years old.       She was and is a rich foreign

16   Chinese national.      Nonetheless, defendant orchestrated a huge

17   international immigration fraud scheme to earn millions of dollars

18   from her fellow Chinese foreign nationals by tricking the U.S. into

19   issuing visitor visas based upon false statements, and to further

20   trick U.S. Customs into admitting those customers to enter the U.S.

21   and give birth using U.S. visas that had been procured by fraud.

22   Also defrauded by defendant’s scheme were the apartment owners and

23   hospitals, whom defendant victimized to operate her fraudulent

24   scheme.    Defendant has pleaded guilty to two serious federal

25   felonies.    A Guidelines sentence is not unreasonable, and thus,

26

27
           16
            The government does not believe that any other Guidelines
28   factors or departures apply to this case, so it will not be arguing
     or moving for the application of any other factors or departures.
                                     63
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 66 of 71 Page ID #:838



1    appropriate.     Accordingly, defendant should be sentenced to 33 months

2    of imprisonment, to be followed by 3 years of supervised release.

3          Defendant’s million-dollar international immigration fraud

4    scheme was huge, and particularly egregious.          That was a particularly

5    involved endeavor, with defendant and other scheme participants

6    figuring out how to trick U.S. State Department employees in China,

7    U.S. Customs officers at the ports of entry, and U.S. Immigration

8    when obtaining visa extensions after entry into the U.S.             And

9    defendant didn’t even try to hide their illegality behind closed

10   doors with the other participants of her fraudulent scheme, as

11   demonstrated by the internal communications between her and her

12   husband/co-schemer Yan, when she wrote: “After all, this is not

13   legal!”    (Exh.-4).

14         Defendant was a manager/supervisor of her huge international

15   immigration fraud scheme.       Defendant orchestrated her scheme.

16   Defendant oversaw other scheme participants.          Defendant paid other

17   scheme participants.      In her role as manager/supervisor, defendant

18   gave final approval to requests sought by other scheme participants.

19   Defendant’s own words establish her role in her scheme, when

20   defendant told the UC agent: “I’m in charge” of the U.S. half of the
21   scheme.    And other scheme participants recognized her role when

22   addressing defendant with the supervisory title: “Manager Li.”              She
23   also personally participated in most facets of the scheme, from

24   directing customers to fly from China to Hawaii (instead of directly

25   to LAX), to coaching customers on how to lie to U.S. immigration and

26   customs authorities, advising a customer to alter travel documents to

27   trick customs, and herself transferring funds to trick the U.S. into

28   issuing a visa extension for one of her customers.           She made,

                                           64
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 67 of 71 Page ID #:839



1    controlled, and owned (with her husband Yan) the lion’s share of the

2    fraudulent proceeds, and she directed the other participants involved

3    in the scheme.     And, that involved millions and millions of dollars,

4    and hundreds of fraudulent documents.

5          Defendant’s actions are quite egregious, and quite candidly, in

6    the opinion of the undersigned, they are shameful.           Put aside an

7    international scheme involving filing hundreds of fraudulent visa

8    applications.     Put aside defendant’s employees in China who were

9    coaching customers to lie during their visa interview at the U.S.

10   consulate in China.      Put aside that defendant coached customers to

11   bypass immigration controls by flying from China to Hawaii and then

12   to LAX (instead of LAX directly) and she personally coached customers

13   how to trick U.S. Customs at the ports of entry, defendant also gave

14   specific instructions and directed one of her customers to alter

15   travel itineraries.      In fact, when doing so, defendant told that

16   customer:

17               These foreigners, they won’t look at whether
18               yours are real or fake.
19   That statement demonstrates a level of criminal sophistication by

20   defendant.    She was sufficiently astute to comprehend that it would

21   be difficult for U.S. immigration officers to be able to verify the

22   legitimacy of Chinese bank account documents, and she used that

23   understanding as a sword to chop up the U.S. immigration system.                 But

24   defendant went even further – she herself transferred approximately

25   $96,000 from her account into a customer’s bank account, so that that

26   customer could then use a bank statement from that bank account as

27   proof that the customer had adequate funds to justify a visa

28   extension.    Then, defendant coordinated that customer’s visa

                                           65
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 68 of 71 Page ID #:840



1    extension application to be filed with that and other false

2    statements, to further the scheme and again trick U.S. authorities

3    into issuing a visa extension for that birth tourism customer.

4          Even when previously coaching that customer to slip through U.S.

5    customs at the port of entry, defendant exhibited her sophisticated

6    criminal mind.      Defendant instructed that customer:

7                The main thing is that look and see if you look

8                obvious [pregnant]; can they see it?         First thing is

9                not let them see it.      Second thing is don’t deny it if

10               they can see it and just say that you’re still here

11               for vacation and just show them the return flight

12               ticket.    Mainly, it’s going to be depending on the

13               immigration officer, that is … No not an immigration

14               officer…it depends on the Customs officer

15               . . .

16               Of course, there aren’t many who were sent back on the

17               same flight.    Some were denied..only got a few days,

18               some only got a week.

19   That short voicemail tells us a lot about defendant and her true role

20   in the scheme.      It shows that defendant is not simply some apartment

21   manager who is providing housing for customers, as the defense wishes

22   to portray her.      Defendant’s words in the above voicemail exemplify

23   that defendant is quite cunning – she first directs the customer to

24   try to hide her pregnancy.       But defendant’s sufficiently

25   knowledgeable that that ruse may not work.          So, defendant planned for

26   that contingency by instructing the customer that if U.S. immigration

27   did discover her pregnancy, for that customer to not deny being

28   pregnant.    Instead, defendant directed the customer to lie to the

                                           66
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 69 of 71 Page ID #:841



1    officer and say she is just in the U.S. “for vacation” and to show

2    the return flight ticket (which defendant had earlier instructed that

3    customer to fabricate).       Further, defendant’s words in the above

4    voicemail demonstrate that defendant is very cognizant of U.S.

5    immigration controls; she corrects herself as to the proper agency –

6    U.S. Customs versus immigration.        Last, defendant’s words in the

7    above voicemail also show that defendant is well aware that many

8    birth tourism customers were slipping by U.S. Customs, but that some

9    were being caught and “sent back.”

10         Further, in addition to texting to her husband Yan that she knew

11   that their fraudulent scheme was illegal, defendant attempted to

12   conceal her involvement in the scheme by using nominees.             That also

13   demonstrates a level of criminal sophistication.           For example,

14   defendant fraudulently used her mother’s identity to rent apartments

15   in her mother’s name to use in the scheme, as well as opened and used

16   bank accounts in her mother’s name to receive payments and pay

17   expenses to further the scheme’s operation.

18         The increasing size of defendant’s fraud definitely shows how

19   greedy defendant really was, as well as the success her involvement

20   in the scheme created, i.e., when she and Yan joined the conspiracy
21   with Chen in September 2013, Chen appears not to have had a lot of

22   customers.    One has to ask - had federal agents not executed the

23   search warrants in March 2015 and shuttered defendant’s huge

24   operation, how many more hundreds of false visa applications would

25   have been filed in China, how many more hundreds of U.S. visas

26   procured by fraud would have been used to fraudulently enter the

27   U.S., and how many more millions of dollars would defendant and her

28   conspirators have made from defrauding the United States.

                                           67
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 70 of 71 Page ID #:842



1          Last, general deterrence also supports the recommended sentence.
2    This case was one of the largest Chinese birth tourism fraud

3    operations uncovered in the history of the United States, involving

4    multiple millions of dollars and hundreds of customers, and this set

5    of Chinese birth tourism fraud cases was the first ever charged

6    criminally.     Like the U.S. government does with federal income taxes,

7    the U.S. Department of State and federal immigration rely heavily

8    upon the accuracy and truthfulness of the information that aliens

9    provide to them, because it is impossible to check every submission

10   for accuracy (particularly involving Communist countries).             Countless

11   investigative resources were expended to uncover and dismantle

12   defendant’s large scale immigration fraud, which was widely

13   publicized in Southern California, nationally, and internationally,

14   including in Chinese press.       A sizable sentence is further justified

15   to deter others – both domestically and internationally – from also

16   attempting to defraud U.S. immigration in this manner.            For example,

17   as charged in the Indictment against defendant and noted in the

18   government’s filings addressing defendant’s multiple challenges to

19   her detention, one of the material witnesses who had fled in

20   violation of Court Order scoffed at the ability of the United States

21   criminal system to ever hold him accountable:

22               “Anyway, I’m already home.       U.S. can’t do
23               anything to me.”
24   Thus, for general deterrence, Chinese foreign nationals like

25   defendant need to know that if they engage in large scale immigration

26   fraud against the U.S. government, U.S. authorities will prosecute

27   them, and once convicted, they will be sentenced to a sizable term of

28   federal prison, regardless of how wealthy they are in China.             The

                                           68
     Case 8:19-cr-00016-JVS Document 110 Filed 12/06/19 Page 71 of 71 Page ID #:843



1    U.S. can and does do something about international immigration fraud.

2          In conclusion, the egregious nature of defendant’s fraud, the

3    size of her million-dollar international immigration fraud scheme,

4    her aggravating role, the number of customers, and general deterrence

5    all mandate the reasonable Guidelines prison sentence recommended by

6    the government.

7    VII. CONCLUSION
8          For the foregoing reasons, the government respectfully requests

9    that this Court sustain the government’s factual and legal objections

10   to the PSR, and sentence defendant to 33 months of imprisonment and

11   three years of supervised release.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           69
